Exhibit 10.11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE STOCK OWNERSHIP PLAN FOR

FEDERAL TRUST CORPORATION AND ITS SUBSIDIARIES



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

   ARTICLE I       DEFINITIONS       ARTICLE II       ADMINISTRATION    2.1   
POWERS AND RESPONSIBILITIES OF THE EMPLOYER    10 2.2    DESIGNATION OF
ADMINISTRATIVE AUTHORITY    11 2.3    ALLOCATION AND DELEGATION OF
RESPONSIBILITIES    11 2.4    POWERS AND DUTIES OF THE ADMINISTRATOR    12 2.5
   RECORDS AND REPORTS    13 2.6    APPOINTMENT OF ADVISERS    13 2.7    PAYMENT
OF EXPENSES    13 2.8    CLAIMS PROCEDURE    13 2.9    CLAIMS REVIEW PROCEDURE
   14    ARTICLE III       ELIGIBILITY    3.1    CONDITIONS OF ELIGIBILITY    14
3.2    EFFECTIVE DATE OF PARTICIPATION    14 3.3    DETERMINATION OF ELIGIBILITY
   15 3.4    TERMINATION OF ELIGIBILITY    15 3.5    OMISSION OF ELIGIBLE
EMPLOYEE    15 3.6    INCLUSION OF INELIGIBLE EMPLOYEE    15 3.7    REHIRED
EMPLOYEES AND BREAKS IN SERVICE    15 3.8    ELECTION NOT TO PARTICIPATE    17
   ARTICLE IV       CONTRIBUTION AND ALLOCATION    4.1    FORMULA FOR
DETERMINING EMPLOYER CONTRIBUTION    17 4.2    TIME OF PAYMENT OF EMPLOYER
CONTRIBUTION    17 4.3    ALLOCATION OF CONTRIBUTION, FORFEITURES AND EARNINGS
   17 4.4    MAXIMUM ANNUAL ADDITIONS    21 4.5    ADJUSTMENT FOR EXCESSIVE
ANNUAL ADDITIONS    23 4.6    ROLLOVERS AND PLAN-TO-PLAN TRANSFERS FROM
QUALIFIED PLANS    24 4.7    DIRECTED INVESTMENT ACCOUNT    26 4.8    QUALIFIED
MILITARY SERVICE    27



--------------------------------------------------------------------------------

   ARTICLE V       FUNDING AND INVESTMENT POLICY    5.1    INVESTMENT POLICY   
27 5.2    APPLICATION OF CASH    27 5,3    TRANSACTIONS INVOLVING COMPANY STOCK
   27 5.4    LOANS TO THE TRUST    28    ARTICLE VI       VALUATIONS    6.1   
VALUATION OF THE TRUST FUND    30 6.2    METHOD OF VALUATION    30    ARTICLE
VII       DETERMINATION AND DISTRIBUTION OF BENEFITS    7.1    DETERMINATION OF
BENEFITS UPON RETIREMENT    30 7.2    DETERMINATION OF BENEFITS UPON DEATH    30
7.3    DETERMINATION OF BENEFITS IN EVENT OF DISABILITY    32 7.4   
DETERMINATION OF BENEFITS UPON TERMINATION    32 7.5    DISTRIBUTION OF BENEFITS
   34 7.6    HOW PLAN BENEFIT WILL BE DISTRIBUTED    37 7.7    DISTRIBUTION FOR
MINOR OR INCOMPETENT BENEFICIARY    38 7.8    LOCATION OF PARTICIPANT OR
BENEFICIARY UNKNOWN    38 7.9    RIGHT OF FIRST REFUSALS    38 7.10    STOCK
CERTIFICATE LEGEND    39 7.11    PUT OPTION    40 7.12    NONTERMINABLE
PROTECTIONS AND RIGHTS    41 7.13    QUALIFIED DOMESTIC RELATIONS ORDER
DISTRIBUTION    41    ARTICLE VIII       TRUSTEE    8.1    BASIC
RESPONSIBILITIES OF THE TRUSTEE    42 8.2    INVESTMENT POWERS AND DUTIES OF THE
TRUSTEE    43 8.3    OTHER POWERS OF THE TRUSTEE    43 8.4    VOTING COMPANY
STOCK    46 8.5    DUTIES OF THE TRUSTEE REGARDING PAYMENTS    46 8.6   
TRUSTEE’S COMPENSATION AND EXPENSES AND TAXES    46 8.7    ANNUAL REPORT OF THE
TRUSTEE    46 8.8    AUDIT    47



--------------------------------------------------------------------------------

8.9    RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE    48 8.10    TRANSFER OF
INTEREST    48 8.11    TRUSTEE INDEMNIFICATION    49 8.12    DIRECT ROLLOVER   
49    ARTICLE IX       AMENDMENT, TERMINATION AND MERGERS    9.1    AMENDMENT   
50 9.2    TERMINATION    51 9.3    MERGER, CONSOLIDATION OR TRANSFER OF ASSETS
   51    ARTICLE X       TOP HEAVY    10.1    TOP HEAVY PLAN REQUIREMENTS    51
10.2    DETERMINATION OF TOP HEAVY STATUS    51    ARTICLE XI      
MISCELLANEOUS    11.1    PARTICIPANT’S RIGHTS    54 11.2    ALIENATION    54
11.3    CONSTRUCTION OF PLAN    55 11.4    GENDER AND NUMBER    55 11.5    LEGAL
ACTION    55 11.6    PROHIBITION AGAINST DIVERSION OF FUNDS    55 11.7   
EMPLOYER’S AND TRUSTEE’S PROTECTIVE CLAUSE    56 11.8    INSURER’S PROTECTIVE
CLAUSE    56 11.9    RECEIPT AND RELEASE FOR PAYMENTS    56 11.10    ACTION BY
THE EMPLOYER    56 11.11    NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY
   56 11.12    HEADINGS    57 11.13    APPROVAL BY INTERNAL REVENUE SERVICE   
57 11.14    UNIFORMITY    57 11.15    SECURITIES AND EXCHANGE COMMISSION
APPROVAL    57    ARTICLE XII       PARTICIPATING EMPLOYERS    12.1    ADOPTION
BY OTHER EMPLOYERS    58 12.2    REQUIREMENTS OF PARTICIPATING EMPLOYERS    58



--------------------------------------------------------------------------------

12.3    DESIGNATION OF AGENT    58 12.4    EMPLOYEE TRANSFERS    58 12.5   
PARTICIPATING EMPLOYER CONTRIBUTION AND FORFEITURES    58 12.6    AMENDMENT   
59 12.7    DISCONTINUANCE OF PARTICIPATION    59 12.8    ADMINISTRATOR’S
AUTHORITY    59



--------------------------------------------------------------------------------

EMPLOYEE STOCK OWNERSHIP PLAN FOR

FEDERAL TRUST CORPORATION AND ITS SUBSIDIARIES

THIS AGREEMENT, hereby made and entered into this 28th day of February 2002, by
and between Federal Trust Corporation (herein referred to as the “Employer”) and
James V. Suskiewick (herein referred to as the “Trustee”).

W I T N E S S E T H:

WHEREAS, the Employer heretofore established an Employee Stock Ownership Plan
effective January 1,1990, (hereinafter called the “Effective Date”) known as
Employee Stock Ownership Plan for Federal Trust Corporation and Its Subsidiaries
(herein referred to as the “Plan”) in recognition of the contribution made to
its successful operation by its employees and for the exclusive benefit of its
eligible employees; and

WHEREAS, under the terms of the Plan, the Employer has the ability to amend the
Plan, provided the Trustee joins in such amendment if the provisions of the Plan
affecting the Trustee are amended;

WHEREAS, contributions to the Plan will be made by the Employer and such
contributions made to the trust will be invested primarily in the capital stock
of the Employer;

NOW, THEREFORE, effective January 1, 2002, except as otherwise provided, the
Employer and the Trustee in accordance with the provisions of the Plan
pertaining to amendments thereof, hereby amend the Plan in its entirety and
restate the Plan to provide as follows:

ARTICLE I

DEFINITIONS

1.1      “Act” means the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time,

1.2      “Administrator” means the Employer unless another person or entity has
been designated by the Employer pursuant to Section 2.2 to administer the Plan
on behalf of the Employer.

1.3      “Affiliated Employer” means any corporation which is a member of a
controlled group of corporations (as defined in Code Section 414(b)) which
includes the Employer; any trade or business (whether or not incorporated) which
is under common control (as defined in Code Section 414(c)) with the Employer;
any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Code Section 414(m)) which includes the
Employer; and any other entity required to be aggregated with the Employer
pursuant to Regulations under Code Section 414(o).

1.4      “Aggregate Account” means, with respect to each Participant, the value
of all accounts maintained on behalf of a Participant, whether attributable to
Employer or Employee contributions, subject to the provisions of Section 10.2.

1.5      “Anniversary Date” means the last day of the Plan Year.

1.6      “Beneficiary” means the person (or entity) to whom the share of a
deceased Participant’s total account is payable, subject to the restrictions of
Sections 7.2 and 7.5.

 

1



--------------------------------------------------------------------------------

1.7      “Code” means the Internal Revenue Code of 1986, as amended or replaced
from time to time.

1.8      “Company Stock” means common stock issued by the Employer (or by a
corporation which is a member of the controlled group of corporations of which
the Employer is a member) which is readily tradeable on an established
securities market. If there is no common stock which meets the foregoing
requirement, the term “Company Stock” means common stock issued by the Employer
(or by a corporation which is a member of the same controlled group) having a
combination of voting power and dividend rights equal to or in excess of:
(A) that class of common stock of the Employer (or of any other such
corporation) having the greatest voting power, and (B) that class of common
stock of the Employer (or of any other such corporation) having the greatest
dividend rights. Noncallable preferred stock shall be deemed to be “Company
Stock” if such stock is convertible at any time into stock which constitutes
“Company Stock” hereunder and if such conversion is at a conversion price which
(as of the date of the acquisition by the Trust) is reasonable. For purposes of
the preceding sentence, pursuant to Regulations, preferred stock shall be
treated as noncallable if after the call there will be a reasonable opportunity
for a conversion which meets the requirements of the preceding sentence.

1.9      “Company Stock Account” means the account of a Participant which is
credited with the shares of Company Stock purchased and paid for by the Trust
Fund or contributed to the Trust Fund.

1.10    “Compensation” with respect to any Participant means such Participant’s
wages as defined in Code Section 3401 (a) and all other payments of compensation
by the Employer (in the course of the Employer’s trade or business) for a Plan
Year for which the Employer is required to furnish the Participant a written
statement under Code Sections 6041 (d), 6051 (a)(3) and 6052. Compensation must
be determined without regard to any rules under Code Section 3401 (a) that limit
the remuneration included in wages based on the nature or location of the
employment or the services performed (such as the exception for agricultural
labor in Code Section 3401 (a)(2)).

For purposes of this Section, the determination of Compensation shall be made
by:

(a)    excluding (even if includible in gross income) reimbursements or other
expense allowances, fringe benefits (cash or noncash), moving expenses, deferred
compensation, and welfare benefits.

(b)    including amounts which are contributed by the Employer pursuant to a
salary reduction agreement and which are not includible in the gross income of
the Participant under Code Sections 125, 132(f)(4) for Plan Years beginning
after December 31, 2000, 402(e)(3), 402(h)(1)(B), 403(b) or 457(b), and Employee
contributions described in Code Section 414(h)(2) that are treated as Employer
contributions.

For a Participant’s initial year of participation, Compensation shall be
recognized as of such Employee’s effective date of participation pursuant to
Section 3.2.

Compensation in excess of $150,000 (or such other amount provided in the Code)
shall be disregarded. Such amount shall be adjusted for increases in the cost of
living in accordance with Code Section 401 (a)(17)(B), except that the dollar
increase in effect on January 1 of any calendar year shall be effective for the
Plan Year beginning with or within such

 

2



--------------------------------------------------------------------------------

calendar year. For any short Plan Year the Compensation limit shall be an amount
equal to the Compensation limit for the calendar year in which the Plan Year
begins multiplied by the ratio obtained by dividing the number of full months in
the short Plan Year by twelve (12).

For Plan Years beginning after December 31, 1996, for purposes of determining
Compensation, the family member aggregation rules of Code Section 401(a)(17) and
Code Section 414(q)(6) (as in effect prior to the Small Business Job Protection
Act of 1996) are eliminated.

For purposes of this Section, if the Plan is a plan described in Code
Section 413(c) or 414(f) (a plan maintained by more than one Employer), the
limitation applies separately with respect to the Compensation of any
Participant from each Employer maintaining the Plan.

1.11    “Contract” or “Policy” means any life insurance policy, retirement
income policy or annuity policy (group or individual) issued pursuant to the
terms of the Plan. In the event of any conflict between the terms of this Plan
and the terms of any contract purchased hereunder, the Plan provisions shall
control.

1.12    “Current Obligations” means Trust obligations arising from extension of
credit to the Trust and payable in cash within (1) year from the date an
Employer contribution is due.

1.13    “Early Retirement Date.” This Plan does not provide for a retirement
date prior to Normal Retirement Date.

1.14    “Eligible Employee” means any Employee.

Employees of Affiliated Employers shall not be eligible to participate in this
Plan unless such Affiliated Employers have specifically adopted this Plan in
writing.

Employees classified by the Employer as independent contractors who are
subsequently determined by the Internal Revenue Service to be Employees shall
not be Eligible Employees.

1.15    “Employee” means any person who is employed by the Employer or
Affiliated Employer, and excludes any person who is employed as an independent
contractor. Employee shall include Leased Employees within the meaning of Code
Sections 414(n)(2) and 414(o)(2) unless such Leased Employees are covered by a
plan described in Code Section 414(n)(5) and such Leased Employees do not
constitute more than 20% of the recipient’s non-highly compensated work force.

1.16    “Employer” means Federal Trust Corporation and any successor which shall
maintain this Plan; and any predecessor which has maintained this Plan. The
Employer is a corporation with principal offices in the State of Florida. In
addition, where appropriate, the term Employer shall include any Participating
Employer (as defined in Section 12.1) which shall adopt this Plan.

1.17    “ESOP” means an employee stock ownership plan that meets the
requirements of Code Section 4975(e)(7) and Regulation 54.4975-11.

1.18    “Exempt Loan” means a loan made to the Plan by a disqualified person or
a loan to the Plan which is guaranteed by a disqualified person and which
satisfies the requirements of Section 2550.408b-3 of the Department of Labor
Regulations, Section 54.4975-7(b) of the Treasury Regulations and Section 5.4
hereof.

 

3



--------------------------------------------------------------------------------

1.19    “Fiduciary” means any person who (a) exercises any discretionary
authority or discretionary control respecting management of the Plan or
exercises any authority or control respecting management or disposition of its
assets, (b) renders investment advice for a fee or other compensation, direct or
indirect, with respect to any monies or other property of the Plan or has any
authority or responsibility to do so, or (c) has any discretionary authority or
discretionary responsibility in the administration of the Plan.

1.20    “Fiscal Year” means the Employer’s accounting year of 12 months
commencing on January 1st of each year and ending the following December 31st.

1.21    “Forfeiture” means that portion of a Participant’s Account that is not
Vested, and occurs on the earlier of:

(a)    the distribution of the entire Vested portion of the Participant’s
Account of a Former Participant who has severed employment with the Employer.
For purposes of this provision, if the Former Participant has a Vested benefit
of zero, then such Former Participant shall be deemed to have received a
distribution of such Vested benefit as of the year in which the severance of
employment occurs, or

(b)    the last day of the Plan Year in which a Former Participant who has
severed employment with the Employer incurs five (5) consecutive 1-Year Breaks
in Service.

Regardless of the preceding provisions, if a Former Participant is eligible to
share in the allocation of Employer contributions or Forfeitures in the year in
which the Forfeiture would otherwise occur, then the Forfeiture will not occur
until the end of the first Plan Year for which the Former Participant is not
eligible to share in the allocation of Employer contributions or Forfeitures.
Furthermore, the term “Forfeiture” shall also include amounts deemed to be
Forfeitures pursuant to any other provision of this Plan.

1.22    “Former Participant” means a person who has been a Participant, but who
has ceased to be a Participant for any reason.

1.23    “415 Compensation” with respect to any Participant means such
Participant’s wages as defined in Code Section 3401(a) and all other payments of
compensation by the Employer (in the course of the Employer’s trade or business)
for a Plan Year for which the Employer is required to furnish the Participant a
written statement under Code Sections 6041(d), 6051(a)(3) and 6052. “415
Compensation” must be determined without regard to any rules under Code
Section 3401(a) that limit the remuneration included in wages based on the
nature or location of the employment or the services performed (such as the
exception for agricultural labor in Code Section 3401(a)(2)).

For “limitation years” beginning after December 31,1997, for purposes of this
Section, the determination of “415 Compensation” shall include any elective
deferral (as defined in Code Section 401(g)(3)), and any amount which is
contributed or deferred by the Employer at the election of the Participant and
which is not includible in the gross income of the Participant by reason of Code
Sections 125, 132(f)(4) for “limitation years” beginning after December 31, 2000
and 457.

1.24    “Highly Compensated Employee” means, for Plan Years beginning after
December 31,1996, an Employee described in Code Section 414(q) and the
Regulations thereunder, and generally means any Employee who:

 

4



--------------------------------------------------------------------------------

(c)    was a “five percent owner” as defined in Section 1.29(c) at any time
during the “determination year” or the “look-back year”; or

(d)    for the “look-back year” had “415 Compensation” from the Employer in
excess of $80,000. The $80,000 amount is adjusted at the same time and in the
same manner as under Code Section 415(d), except that the base period is the
calendar quarter ending September 30, 1996.

The “determination year” means the Plan Year for which testing is being
performed, and the “look back year” means the immediately preceding twelve
(12) month period.

A highly compensated former Employee is based on the rules applicable to
determining Highly Compensated Employee status as in effect for the
“determination year,” in accordance with Regulation 1.414(q)-1T, A-4 and IRS
Notice 97-45 (or any superseding guidance).

In determining whether an Employee is a Highly Compensated Employee for a Plan
Year beginning in 1997, the amendments to Code Section 414(q) stated above are
treated as having been in effect for years beginning in 1996.

For purposes of this Section, for Plan Years beginning prior to January 1, 1998,
the determination of “415 Compensation” shall be made by including amounts that
would otherwise be excluded from a Participant’s gross income by reason of the
application of Code Sections 125, 402(e)(3), 402(h)(1)(B) and, in the case of
Employer contributions made pursuant to a salary reduction agreement, Code
Section 403(b).

In determining who is a Highly Compensated Employee, Employees who are
non-resident aliens and who received no earned income (within the meaning of
Code Section 911(d)(2)) from the Employer constituting United States source
income within the meaning of Code Section 861(a)(3) shall not be treated as
Employees. Additionally, all Affiliated Employers shall be taken into account as
a single employer and Leased Employees within the meaning of Code Sections
414(n)(2) and 414(o)(2) shall be considered Employees unless such Leased
Employees are covered by a plan described in Code Section 414(n)(5) and are not
covered in any qualified plan maintained by the Employer. The exclusion of
Leased Employees for this purpose shall be applied on a uniform and consistent
basis for all of the Employer’s retirement plans. Highly Compensated Former
Employees shall be treated as Highly Compensated Employees without regard to
whether they performed services during the “determination year.”

1.25    “Highly Compensated Participant” means any Highly Compensated Employee
who is eligible to participate in the component of the Plan being tested.

1.26    “Hour of Service” means (1) each hour for which an Employee is directly
or indirectly compensated or entitled to compensation by the Employer for the
performance of duties (these hours will be credited to the Employee for the
computation period in which the duties are performed); (2) each hour for which
an Employee is directly or indirectly compensated or entitled to compensation by
the Employer (irrespective of whether the employment relationship has
terminated) for reasons other than performance of duties (such as vacation,
holidays, sickness, jury duty, disability, lay-off, military duty or leave of
absence) during the applicable computation period (these hours will be
calculated and credited pursuant to Department of Labor regulation 2530.200b-2
which is incorporated herein by reference); (3) each hour for which back pay is
awarded or agreed to by the Employer without regard to

 

5



--------------------------------------------------------------------------------

mitigation of damages (these hours will be credited to the Employee for the
computation period or periods to which the award or agreement pertains rather
than the computation period in which the award, agreement or payment is made).
The same Hours of Service shall not be credited both under (1) or (2), as the
case may be, and under (3).

Notwithstanding (2) above, (i) no more than 501 Hours of Service are required to
be credited to an Employee on account of any single continuous period during
which the Employee performs no duties (whether or not such period occurs in a
single computation period); (ii) an hour for which an Employee is directly or
indirectly paid, or entitled to payment, on account of a period during which no
duties are performed is not required to be credited to the Employee if such
payment is made or due under a plan maintained solely for the purpose of
complying with applicable worker’s compensation, or unemployment compensation or
disability insurance laws; and (iii) Hours of Service are not required to be
credited for a payment which solely reimburses an Employee for medical or
medically related expenses incurred by the Employee.

For purposes of (2) above, a payment shall be deemed to be made by or due from
the Employer regardless of whether such payment is made by or due from the
Employer directly, or indirectly through, among others, a trust fund, or
insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer, or other entity
are for the benefit of particular Employees or are on behalf of a group of
Employees in the aggregate.

For purposes of this Section, Hours of Service will be credited for employment
with other Affiliated Employers. The provisions of Department of Labor
regulations 2530.200b-2(b) and (c) are incorporated herein by reference.

1.27    “Income” means the income or losses allocable to which amount shall be
allocated in the same manner as income or losses are allocated pursuant to
Section 4.3(d).

1.28    “Investment Manager” means an entity that (a) has the power to manage,
acquire, or dispose of Plan assets and (b) acknowledges fiduciary responsibility
to the Plan in writing. Such entity must be a person, firm, or corporation
registered as an investment adviser under the Investment Advisers Act of 1940, a
bank, or an insurance company.

1.29    “Key Employee” means an Employee as defined in Code Section 416(i) and
the Regulations thereunder. Generally, any Employee or former Employee (as well
as each of the Employee’s or former Employee’s Beneficiaries) is considered a
Key Employee if the Employee’s or former Employee’s, at any time during the Plan
Year that contains the “Determination Date” or any of the preceding four
(4) Plan Years, has been included in one of the following categories:

(a)    an officer of the Employer (as that term is defined within the meaning of
the Regulations under Code Section 416) having annual “415 Compensation” greater
than 50 percent of the amount in effect under Code Section 415(b)(1)(A) for any
such Plan Year.

(b)    one of the ten employees having annual “415 Compensation” from the
Employer for a Plan Year greater than the dollar limitation in effect under Code
Section 415(c)(1)(A) for the calendar year in which such Plan Year ends and
owning (or considered as owning within the meaning of Code Section 318) both
more than one-half percent interest and the largest interests in the Employer.

 

6



--------------------------------------------------------------------------------

(c)    a “five percent owner” of the Employer. “Five percent owner” means any
person who owns (or is considered as owning within the meaning of Code
Section 318) more than five percent (5%) of the outstanding stock of the
Employer or stock possessing more than five percent (5%) of the total combined
voting power of all stock of the Employer or, in the case of an unincorporated
business, any person who owns more than five percent (5%) of the capital or
profits interest in the Employer. In determining percentage ownership hereunder,
employers that would otherwise be aggregated under Code Sections 414(b), (c),
(m) and (o) shall be treated as separate employers.

(d)    a “one percent owner” of the Employer having an annual “415 Compensation”
from the Employer of more than $150,000. “One percent owner” means any person
who owns (or is considered as owning within the meaning of Code Section 318)
more than one percent (1%) of the outstanding stock of the Employer or stock
possessing more than one percent (1%) of the total combined voting power of all
stock of the Employer or, in the case of an unincorporated business, any person
who owns more than one percent (1%) of the capital or profits interest in the
Employer. In determining percentage ownership hereunder, employers that would
otherwise be aggregated under Code Sections 414(b), (c), (m) and (o) shall be
treated as separate employers. However, in determining whether an individual has
“415 Compensation” of more than $150,000, “415 Compensation” from each employer
required to be aggregated under Code Sections 414(b), (c), (m) and (o) shall be
taken into account.

For purposes of this Section, the determination of “415 Compensation” shall be
made by including amounts which are contributed by the Employer pursuant to a
salary reduction agreement and which are not includible in the gross income of
the Participant under Code Sections 125, 132(f)(4) for Plan Years beginning
after December 31, 2000, 402(e)(3), 402(h)(1)(B), 403(b) or 457(b), and Employee
contributions described in Code Section 414(h)(2) that are treated as Employer
contributions.

1.30    “Late Retirement Date” means the Anniversary Date coinciding with or
next following a Participant’s actual Retirement Date after having reached
Normal Retirement Date.

1.31    “Leased Employee” means, for Plan Years beginning after
December 31,1996, any person (other than an Employee of the recipient Employer)
who pursuant to an agreement between the recipient Employer and any other person
or entity (“leasing organization”) has performed services for the recipient (or
for the recipient and related persons determined in accordance with Code
Section 414(n)(6)) on a substantially full time basis for a period of at least
one year, and such services are performed under primary direction or control by
the recipient Employer. Contributions or benefits provided a Leased Employee by
the leasing organization which are attributable to services performed for the
recipient Employer shall be treated as provided by the recipient Employer.
Furthermore, Compensation for a Leased Employee shall only include Compensation
from the leasing organization that is attributable to services performed for the
recipient Employer. A Leased Employee shall not be considered an Employee of the
recipient Employer:

(a)    if such employee is covered by a money purchase pension plan providing:

(1)    a nonintegrated employer contribution rate of at least 10% of
compensation, as defined in Code Section 415(c)(3), but for Plan Years beginning
prior to January 1, 1998, including amounts which are contributed by the
Employer pursuant to a salary reduction agreement

 

7



--------------------------------------------------------------------------------

and which are not includible in the gross income of the Participant under Code
Sections 125, 402(e)(3), 402(h)(1)(B), 403(b) or 457(b), and Employee
contributions described in Code Section 414(h)(2) that are treated as Employer
contributions, and for Plan Years beginning prior to January 1, 2001, excluding
amounts that are not includible in gross income under Code Section 132(f)(4);

(2)    immediate participation;

(3)    full and immediate vesting; and

(b)    if Leased Employees do not constitute more than 20% of the recipient
Employer’s nonhighly compensated work force.

1.32    “Non-Highly Compensated Participant” means, for Plan Years beginning
after December 31, 1996, any Participant who is not a Highly Compensated
Employee.

1.33    “Non-Key Employee” means any Employee or former Employee (and such
Employee’s or former Employee’s Beneficiaries) who is not, and has never been, a
Key Employee.

1.34    “Normal Retirement Age” means the Participant’s 65th birthday, or the
Participant’s 5th anniversary of joining the Plan, if later. A Participant shall
become fully Vested in the Participant’s Account upon attaining Normal
Retirement Age.

1.35    “Normal Retirement Date” means the Anniversary Date coinciding with or
next following the Participant’s Normal Retirement Age.

1.36    “1-Year Break in Service” means the applicable computation period during
which an Employee has not completed more than 500 Hours of Service with the
Employer. Further, solely for the purpose of determining whether a Participant
has incurred a 1-Year Break in Service, Hours of Service shall be recognized for
“authorized leaves of absence” and “maternity and paternity leaves of absence.”
Years of Service and 1-Year Breaks in Service shall be measured on the same
computation period.

“Authorized leave of absence” means an unpaid, temporary cessation from active
employment with the Employer pursuant to an established nondiscriminatory
policy, whether occasioned by illness, military service, or any other reason.

A “maternity or paternity leave of absence” means an absence from work for any
period by reason of the Employee’s pregnancy, birth of the Employee’s child,
placement of a child with the Employee in connection with the adoption of such
child, or any absence for the purpose of caring for such child for a period
immediately following such birth or placement. For this purpose, Hours of
Service shall be credited for the computation period in which the absence from
work begins, only if credit therefore is necessary to prevent the Employee from
incurring a 1-Year Break in Service, or, in any other case, in the immediately
following computation period. The Hours of Service credited for a “maternity or
paternity leave of absence” shall be those which would normally have been
credited but for such absence, or, in any case in which the Administrator is
unable to determine such hours normally credited, eight (8) Hours of Service per
day. The total Hours of Service required to be credited for a “maternity or
paternity leave of absence” shall not exceed the number of Hours of Service
needed to prevent the Employee from incurring a 1-Year Break in Service.

 

8



--------------------------------------------------------------------------------

1.37    “Other Investments Account” means the account of a Participant which is
credited with such Participant’s share of the net gain (or loss) of the Plan,
Forfeitures and Employer contributions in other than Company Stock and which is
debited with payments made to pay for Company Stock.

1.38    “Participant” means any Eligible Employee who participates in the Plan
and has not for any reason become ineligible to participate further in the Plan.

1.39    “Participant’s Account” means the account established and maintained by
the Administrator for each Participant with respect to such Participant’s total
interest in the Plan and Trust resulting from the Employer contributions.

1.40    “Participant’s Transfer/Rollover Account” means the account established
and maintained by the Administrator for each Participant with respect to the
Participant’s total interest in the Plan resulting from amounts transferred to
this Plan from a direct plan-to-plan transfer and/or with respect to such
Participant’s interest in the Plan resulting from amounts transferred from
another qualified plan or “conduit” Individual Retirement Account in accordance
with Section 4.6.

A separate accounting shall be maintained with respect to that portion of the
Participant’s Transfer/Rollover Account attributable to transfers (within the
meaning of Code Section 414(l)) and “rollovers.”

1.41    “Plan” means this instrument, including all amendments thereto.

1.42    “Plan Year” means the Plan’s accounting year of twelve (12) months
commencing on January 1st of each year and ending the following December 31st.

1.43    “Regulation” means the Income Tax Regulations as promulgated by the
Secretary of the Treasury or a delegate of the Secretary of the Treasury, and as
amended from time to time.

1.44    “Retired Participant” means a person who has been a Participant, but who
has become entitled to retirement benefits under the Plan.

1.45    “Retirement Date” means the date as of which a Participant retires for
reasons other than Total and Permanent Disability, whether such retirement
occurs on a Participant’s Normal Retirement Date or Late Retirement Date (see
Section 7.1).

1.46    “Terminated Participant” means a person who has been a Participant, but
whose employment has been terminated other than by death, Total and Permanent
Disability or retirement.

1.47    “Top Heavy Plan” means a plan described in Section 10.2(a).

1.48    “Top Heavy Plan Year” means a Plan Year during which the Plan is a Top
Heavy Plan.

1.49    “Total and Permanent Disability” means a physical or mental condition of
a Participant resulting from bodily injury, disease, or mental disorder which
renders such Participant incapable of continuing usual and customary employment
with the Employer. The disability of a Participant shall be determined by a
licensed physician chosen by the Administrator. The determination shall be
applied uniformly to all Participants.

 

9



--------------------------------------------------------------------------------

1.50    “Trustee” means the person or entity named as trustee herein or in any
separate trust forming a part of this Plan, and any successors.

1.51    “Trust Fund” means the assets of the Plan and Trust as the same shall
exist from time to time.

1.52    “Unallocated Company Stock Suspense Account” means an account containing
Company Stock acquired with the proceeds of an Exempt Loan and which has not
been released from such account and allocated to the Participants’ Company Stock
Accounts.

1.53    “Valuation Date” means the Anniversary Date and may include any other
date or dates deemed necessary or appropriate by the Administrator for the
valuation of the Participant’s accounts during the Plan Year, which may include
any day that the Trustee, any transfer agent appointed by the Trustee or the
Employer or any stock exchange used by such agent, are open for business.

1.54    “Vested” means the nonforfeitable portion of any account maintained on
behalf of a Participant.

1.55    “Year of Service” means the computation period of twelve
(12) consecutive months, herein set forth, during which an Employee has at least
1000 Hours of Service.

For purposes of eligibility for participation, the initial computation period
shall begin with the date on which the Employee first performs an Hour of
Service. The participation computation period beginning after a 1-Year Break in
Service shall be measured from the date on which an Employee again performs an
Hour of Service. The participation computation period shall shift to the Plan
Year which includes the anniversary of the date on which the Employee first
performed an Hour of Service. An Employee who is credited with the required
Hours of Service in both the initial computation period (or the computation
period beginning after a 1-Year Break in Service) and the Plan Year which
includes the anniversary of the date on which the Employee first performed an
Hour of Service, shall be credited with two (2) Years of Service for purposes of
eligibility to participate.

For vesting purposes, the computation periods shall be the Plan Year, including
periods prior to the Effective Date of the Plan.

The computation period shall be the Plan Year if not otherwise set forth herein.

Notwithstanding the foregoing, for any short Plan Year, the determination of
whether an Employee has completed a Year of Service shall be made in accordance
with Department of Labor regulation 2530.203-2(c). However, in determining
whether an Employee has completed a Year of Service for benefit accrual purposes
in the short Plan Year, the number of the Hours of Service required shall be
proportionately reduced based on the number of full months in the short Plan
Year.

Years of Service with any Affiliated Employer shall be recognized.

ARTICLE II

ADMINISTRATION

 

2.1 POWERS AND RESPONSIBILITIES OF THE EMPLOYER

(a) In addition to the general powers and responsibilities otherwise

 

10



--------------------------------------------------------------------------------

provided for in this Plan, the Employer shall be empowered to appoint and remove
the Trustee and the Administrator from time to time as it deems necessary for
the proper administration of the Plan to ensure that the Plan is being operated
for the exclusive benefit of the Participants and their Beneficiaries in
accordance with the terms of the Plan, the Code, and the Act. The Employer may
appoint counsel, specialists, advisers, agents (including any nonfiduciary
agent) and other persons as the Employer deems necessary or desirable in
connection with the exercise of its fiduciary duties under this Plan. The
Employer may compensate such agents or advisers from the assets of the Plan as
fiduciary expenses (but not including any business (settlor) expenses of the
Employer), to the extent not paid by the Employer.

(b)    The Employer may, by written agreement or designation, appoint at its
option an Investment Manager (qualified under the Investment Company Act of 1940
as amended), investment adviser, or other agent to provide direction to the
Trustee with respect to any or all of the Plan assets. Such appointment shall be
given by the Employer in writing in a form acceptable to the Trustee and shall
specifically identify the Plan assets with respect to which the Investment
Manager or other agent shall have authority to direct the investment.

(c)    The Employer shall establish a “funding policy and method,” i.e., it
shall determine whether the Plan has a short run need for liquidity (e.g., to
pay benefits) or whether liquidity is a long run goal and investment growth (and
stability of same) is a more current need, or shall appoint a qualified person
to do so. The Employer or its delegate shall communicate such needs and goals to
the Trustee, who shall coordinate such Plan needs with its investment policy.
The communication of such a “funding policy and method” shall not, however,
constitute a directive to the Trustee as to the investment of the Trust Funds.
Such “funding policy and method” shall be consistent with the objectives of this
Plan and with the requirements of Title I of the Act.

(d)    The Employer shall periodically review the performance of any Fiduciary
or other person to whom duties have been delegated or allocated by it under the
provisions of this Plan or pursuant to procedures established hereunder. This
requirement may be satisfied by formal periodic review by the Employer or by a
qualified person specifically designated by the Employer, through day-to-day
conduct and evaluation, or through other appropriate ways.

(e)    The Employer will furnish Plan Fiduciaries and Participants with notices
and information statements when voting rights must be exercised pursuant to
Section 8.4.

 

2.2 DESIGNATION OF ADMINISTRATIVE AUTHORITY

The Employer shall be the Administrator. The Employer may appoint any person,
including, but not limited to, the Employees of the Employer, to perform the
duties of the Administrator. Any person so appointed shall signify acceptance by
filing written acceptance with the Employer. Upon the resignation or removal of
any individual performing the duties of the Administrator, the Employer may
designate a successor.

 

2.3 ALLOCATION AND DELEGATION OF RESPONSIBILITIES

If more than one person is appointed as Administrator, the responsibilities of
each Administrator may be specified by the Employer and accepted in writing by
each

 

11



--------------------------------------------------------------------------------

Administrator. In the event that no such delegation is made by the Employer, the
Administrators may allocate the responsibilities among themselves, in which
event the Administrators shall notify the Employer and the Trustee in writing of
such action and specify the responsibilities of each Administrator. The Trustee
thereafter shall accept and rely upon any documents executed by the appropriate
Administrator until such time as the Employer or the Administrators file with
the Trustee a written revocation of such designation.

 

2.4 POWERS AND DUTIES OF THE ADMINISTRATOR

The primary responsibility of the Administrator is to administer the Plan for
the exclusive benefit of the Participants and their Beneficiaries, subject to
the specific terms of the Plan. The Administrator shall administer the Plan in
accordance with its terms and shall have the power and discretion to construe
the terms of the Plan and to determine all questions arising in connection with
the administration, interpretation, and application of the Plan. Any such
determination by the Administrator shall be conclusive and binding upon all
persons. The Administrator may establish procedures, correct any defect, supply
any information, or reconcile any inconsistency in such manner and to such
extent as shall be deemed necessary or advisable to carry out the purpose of the
Plan; provided, however, that any procedure, discretionary act, interpretation
or construction shall be done in a nondiscriminatory manner based upon uniform
principles consistently applied and shall be consistent with the intent that the
Plan shall continue to be deemed a qualified plan under the terms of Code
Section 401(a), and shall comply with the terms of the Act and all regulations
issued pursuant thereto. The Administrator shall have all powers necessary or
appropriate to accomplish the Administrator’s duties under the Plan.

The Administrator shall be charged with the duties of the general administration
of the Plan as set forth under the terms of the Plan, including, but not limited
to, the following:

(a)    the discretion to determine all questions relating to the eligibility of
Employees to participate or remain a Participant hereunder and to receive
benefits under the Plan;

(b)    to compute, certify, and direct the Trustee with respect to the amount
and the kind of benefits to which any Participant shall be entitled hereunder;

(c)    to authorize and direct the Trustee with respect to all nondiscretionary
or otherwise directed disbursements from the Trust;

(d)    to maintain all necessary records for the administration of the Plan;

(e)    to interpret the provisions of the Plan and to make and publish such
rules for regulation of the Plan as are consistent with the terms hereof;

(f)    to determine the size and type of any Contract to be purchased from any
insurer, and to designate the insurer from which such Contract shall be
purchased;

(g)    to compute and certify to the Employer and to the Trustee from time to
time the sums of money necessary or desirable to be contributed to the Plan;

 

12



--------------------------------------------------------------------------------

(h)    to consult with the Employer and the Trustee regarding the short and
long-term liquidity needs of the Plan in order that the Trustee can exercise any
investment discretion in a manner designed to accomplish specific objectives;

(i)    to establish and communicate to Participants a procedure for allowing
each Participant to direct the Trustee as to the distribution of such
Participant’s Company Stock Account pursuant to Section 4.7;

(j)    to establish and communicate to Participants a procedure and method to
insure that each Participant will vote Company Stock allocated to such
Participant’s Company Stock Account pursuant to Section 8.4;

(k)    to determine the validity of, and take appropriate action with respect
to, any qualified domestic relations order received by it; and

(I)    to assist any Participant regarding the Participant’s rights, benefits,
or elections available under the Plan.

 

2.5 RECORDS AND REPORTS

The Administrator shall keep a record of all actions taken and shall keep all
other books of account, records, policies, and other data that may be necessary
for proper administration of the Plan and shall be responsible for supplying all
information and reports to the Internal Revenue Service, Department of Labor,
Participants, Beneficiaries and others as required by law.

 

2.6 APPOINTMENT OF ADVISERS

The Administrator, or the Trustee with the consent of the Administrator, may
appoint counsel, specialists, advisers, agents (including nonfiduciary agents)
and other persons as the Administrator or the Trustee deems necessary or
desirable in connection with the administration of this Plan, including but not
limited to agents and advisers to assist with the administration and management
of the Plan, and thereby to provide, among such other duties as the
Administrator may appoint, assistance with maintaining Plan records and the
providing of investment information to the Plan’s investment fiduciaries.

 

2.7 PAYMENT OF EXPENSES

All expenses of administration may be paid out of the Trust Fund unless paid by
the Employer. Such expenses shall include any expenses incident to the
functioning of the Administrator, or any person or persons retained or appointed
by any Named Fiduciary incident to the exercise of their duties under the Plan,
including, but not limited to, fees of accountants, counsel, Investment
Managers, and other specialists and their agents, the costs of any bonds
required pursuant to Act Section 412, and other costs of administering the Plan.
Until paid, the expenses shall constitute a liability of the Trust Fund.

 

2.8 CLAIMS PROCEDURE

Claims for benefits under the Plan may be filed in writing with the
Administrator. Written notice of the disposition of a claim shall be furnished
to the claimant within 90 days after the application is filed, or such period as
is required by applicable law or Department of Labor regulation. In the event
the claim is denied, the reasons for the denial shall be specifically set forth
in the notice in language calculated to be understood by the claimant, pertinent
provisions

 

13



--------------------------------------------------------------------------------

of the Plan shall be cited, and, where appropriate, an explanation as to how the
claimant can perfect the claim will be provided. In addition, the claimant shall
be furnished with an explanation of the Plan’s claims review procedure.

 

2.9 CLAIMS REVIEW PROCEDURE

Any Employee, former Employee, or Beneficiary of either, who has been denied a
benefit by a decision of the Administrator pursuant to Section 2.8 shall be
entitled to request the Administrator to give further consideration to a claim
by filing with the Administrator a written request for a hearing. Such request,
together with a written statement of the reasons why the claimant believes the
claim should be allowed, shall be filed with the Administrator no later than
sixty (60) days after receipt of the written notification provided for in
Section 2.8. The Administrator shall then conduct a hearing within the next
sixty (60) days, at which the claimant may be represented by an attorney or any
other representative of such claimant’s choosing and expense and at which the
claimant shall have an opportunity to submit written and oral evidence and
arguments in support of the claim. At the hearing (or prior thereto upon five
(5) business days written notice to the Administrator) the claimant or the
claimant’s representative shall have an opportunity to review all documents in
the possession of the Administrator which are pertinent to the claim at issue
and its disallowance. Either the claimant or the Administrator may cause a court
reporter to attend the hearing and record the proceedings. In such event, a
complete written transcript of the proceedings shall be furnished to both
parties by the court reporter. The full expense of any such court reporter and
such transcripts shall be borne by the party causing the court reporter to
attend the hearing. A final decision as to the allowance of the claim shall be
made by the Administrator within sixty (60) days of receipt of the appeal
(unless there has been an extension of sixty (60) days due to special
circumstances, provided the delay and the special circumstances occasioning it
are communicated to the claimant within the sixty (60) day period). Such
communication shall be written in a manner calculated to be understood by the
claimant and shall include specific reasons for the decision and specific
references to the pertinent Plan provisions on which the decision is based.

ARTICLE III

ELIGIBILITY

 

3.1 CONDITIONS OF ELIGIBILITY

Any Eligible Employee who was employed on the last day of the first Plan Year
shall be eligible to participate and shall enter the Plan as of the first day of
such Plan Year. Any other Eligible Employee who has completed six (6) months of
service and has attained age twenty and one-half shall be eligible to
participate hereunder as of the date such Employee has satisfied such
requirements. However, any Employee who was a Participant in the Plan prior to
the effective date of this amendment and restatement shall continue to
participate in the Plan.

For purposes of this Section, an Eligible Employee will be deemed to have
completed the required number of months of service if such Employee is in the
employ of the Employer at any time after such months after the Employee’s
employment commencement date. Employment commencement date shall be the first
day that the Employee is entitled to be credited with an Hour of Service for the
performance of duty.

 

3.2 EFFECTIVE DATE OF PARTICIPATION

An Eligible Employee shall become a Participant effective as of the first day of
the Plan Year next following the date on which such Employee met the eligibility
requirements of Section 3.1, provided said Employee was still employed as of
such date (or if not employed on such date, as of the date of rehire if a 1-Year
Break in Service has not occurred or, if later, the

 

14



--------------------------------------------------------------------------------

date that the Employee would have otherwise entered the Plan had the Employee
not terminated employment).

 

3.3 DETERMINATION OF ELIGIBILITY

The Administrator shall determine the eligibility of each Employee for
participation in the Plan based upon information furnished by the Employer. Such
determination shall be conclusive and binding upon all persons, as long as the
same is made pursuant to the Plan and the Act. Such determination shall be
subject to review pursuant to Section 2.9.

 

3.4 TERMINATION OF ELIGIBILITY

In the event a Participant shall go from a classification of an Eligible
Employee to an ineligible Employee, such Former Participant shall continue to
vest in the Plan for each Year of Service completed while a noneligible
Employee, until such time as the Participant’s Account shall be forfeited or
distributed pursuant to the terms of the Plan. Additionally, the Former
Participant’s interest in the Plan shall continue to share in the earnings of
the Trust Fund.

 

3.5 OMISSION OF ELIGIBLE EMPLOYEE

If, in any Plan Year, any Employee who should be included as a Participant in
the Plan is erroneously omitted and discovery of such omission is not made until
after a contribution by the Employer for the year has been made and allocated,
then the Employer shall make a subsequent contribution, if necessary after the
application of Section 4.3(f), so that the omitted Employee receives a total
amount which the Employee would have received (including both Employer
contributions and earnings thereon) had the Employee not been omitted. Such
contribution shall be made regardless of whether it is deductible in whole or in
part in any taxable year under applicable provisions of the Code.

 

3.6 INCLUSION OF INELIGIBLE EMPLOYEE

If, in any Plan Year, any person who should not have been included as a
Participant in the Plan is erroneously included and discovery of such inclusion
is not made until after a contribution for the year has been made and allocated,
the Employer shall be entitled to recover the contribution made with respect to
the ineligible person provided the error is discovered within twelve (12) months
of the date on which it was made. Otherwise, the amount contributed with respect
to the ineligible person shall constitute a Forfeiture for the Plan Year in
which the discovery is made.

 

3.7 REHIRED EMPLOYEES AND BREAKS IN SERVICE

(a)    If any Participant becomes a Former Participant due to severance from
employment with the Employer and is reemployed by the Employer before a 1-Year
Break in Service occurs, the Former Participant shall become a Participant as of
the reemployment date.

(b)    If any Participant becomes a Former Participant due to severance from
employment with the Employer and is reemployed after a 1-Year Break in Service
has occurred, Years of Service shall include Years of Service prior to the
1-Year Break in Service subject to the following rules:

(1)    In the case of a Former Participant who under the Plan does not have a
nonforfeitable right to any interest in the Plan resulting from Employer
contributions, Years of Service before a period of 1-Year Break

 

15



--------------------------------------------------------------------------------

in Service will not be taken into account if the number of consecutive 1-Year
Breaks in Service equal or exceed the greater of (A) five (5) or (B) the
aggregate number of pre-break Years of Service. Such aggregate number of Years
of Service will not include any Years of Service disregarded under the preceding
sentence by reason of prior 1-Year Breaks in Service.

(2)    A Former Participant who has not had Years of Service before a 1-Year
Break in Service disregarded pursuant to (1) above, and completes a Year of
Service for eligibility purposes shall participate in the Plan as of the date
immediately following completion of a Year of Service.

(c)    After a Former Participant who has severed employment with the Employer
incurs five (5) consecutive 1-Year Breaks in Service, the Vested portion of said
Former Participant’s Account attributable to pre-break service shall not be
increased as a result of post-break service. In such case, separate accounts
will be maintained as follows:

(1)    one account for nonforfeitable benefits attributable to pre-break
service; and

(2)    one account representing the Participant’s Employer derived account
balance in the Plan attributable to post-break service.

(d)    If any Participant becomes a Former Participant due to severance of
employment with the Employer and is reemployed by the Employer before five
(5) consecutive 1-Year Breaks in Service, and such Former Participant had
received a distribution of the entire Vested interest prior to reemployment,
then the forfeited account shall be reinstated only if the Former Participant
repays the full amount which had been distributed. Such repayment must be made
before the earlier of five (5) years after the first date on which the
Participant is subsequently reemployed by the Employer or the close of the first
period of five (5) consecutive 1-Year Breaks in Service commencing after the
distribution. If a distribution occurs for any reason other than a severance of
employment, the time for repayment may not end earlier than five (5) years after
the date of distribution. In the event the Former Participant does repay the
full amount distributed, the undistributed forfeited portion of the
Participant’s Account must be restored in full, unadjusted by any gains or
losses occurring subsequent to the Valuation Date preceding the distribution.
The source for such reinstatement may be Forfeitures occurring during the Plan
Year. If such source is insufficient, then the Employer will contribute an
amount which is sufficient to restore any such forfeited Accounts provided,
however, that if a discretionary contribution is made for such year, such
contribution shall first be applied to restore any such Accounts and the
remainder shall be allocated in accordance with Section 4.3.

If a non-Vested Former Participant was deemed to have received a distribution
and such Former Participant is reempioyed by the Employer before five
(5) consecutive 1-Year Breaks in Service, then such Participant will be deemed
to have repaid the deemed distribution as of the date of reemployment.

 

16



--------------------------------------------------------------------------------

3.8 ELECTION NOT TO PARTICIPATE

An Employee may, subject to the approval of the Employer, elect voluntarily not
to participate in the Plan. The election not to participate must be communicated
to the Employer, in writing, within a reasonable period of time before the
beginning of a Plan Year.

ARTICLE IV

CONTRIBUTION AND ALLOCATION

 

4.1 FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION

(a)    For each Plan Year, the Employer shall contribute to the Plan such amount
as shall be determined by the Employer.

(b)    The Employer contribution shall not be limited to years in which the
Employer has current or accumulated net profit. Additionally, to the extent
necessary, the Employer shall contribute to the Plan the amount necessary to
provide the top heavy minimum contribution. All contributions by the Employer
shall be made in cash or in such property as is acceptable to the Trustee.

 

4.2 TIME OF PAYMENT OF EMPLOYER CONTRIBUTION

The Employer may make its contribution to the Plan for a particular Plan Year at
such time as the Employer, in its sole discretion, determines. If the Employer
makes a contribution for a particular Plan Year after the close of that Plan
Year, the Employer will designate to the Trustee the Plan Year for which the
Employer is making its contribution.

 

4.3 ALLOCATION OF CONTRIBUTION, FORFEITURES AND EARNINGS

(a)    The Administrator shall establish and maintain an account in the name of
each Participant to which the Administrator shall credit as of each Anniversary
Date, or other Valuation Date, all amounts allocated to each such Participant as
set forth herein.

(b)    The Employer shall provide the Administrator with all information
required by the Administrator to make a proper allocation of the Employer
contributions for each Plan Year. Within a reasonable period of time after the
date of receipt by the Administrator of such information, the Administrator
shall allocate such contribution to each Participant’s Account in the same
proportion that each such Participant’s Compensation for the year bears to the
total Compensation of all Participants for such year.

Only Participants who have completed a Year of Service during the Plan Year and
are actively employed on the last day of the Plan Year shall be eligible to
share in the discretionary contribution for the year.

(c)    The Company Stock Account of each Participant shall be credited as of
each Anniversary Date with Forfeitures of Company Stock and the Participant’s
allocable share of Company Stock (including fractional shares) purchased and
paid for by the Plan or contributed in kind by the Employer. Stock dividends on
Company Stock held in the Participant’s Company Stock Account shall be credited
to the Participant’s Company Stock Account when paid. Cash dividends on Company
Stock held in the Participant’s Company Stock Account shall, in the sole
discretion of the Administrator, either be credited to the

 

17



--------------------------------------------------------------------------------

Participant’s Other Investments Account when paid or be used to repay an Exempt
Loan; provided, however, that when cash dividends are used to repay an Exempt
Loan, Company Stock shall be released from the Unallocated Company Stock
Suspense Account and allocated to the Participant’s Company Stock Account
pursuant to Section 4.3(e) and, provided further, that Company Stock allocated
to the Participant’s Company Stock Account shall have a fair market value not
less than the amount of cash dividends which would have been allocated to such
Participant’s Other Investments Account for the year.

Company Stock acquired by the Plan with the proceeds of an Exempt Loan shall
only be allocated to each Participant’s Company Stock Account upon release from
the Unallocated Company Stock Suspense Account as provided in Section 4.3(e)
herein. Company Stock acquired with the proceeds of an Exempt Loan shall be an
asset of the Trust Fund and maintained in the Unallocated Company Stock Suspense
Account.

(d)    As of each Valuation Date, before allocation of Employer contributions
for the entire Plan Year and after allocation of Forfeitures, any earnings or
losses (net appreciation or net depreciation) of the Trust Fund shall be
allocated in the same proportion that each Participant’s and Former
Participant’s nonsegregated accounts (other than each Participant’s Company
Stock Account) bear to the total of all Participants’ and Former Participants’
nonsegregated accounts (other than each Participant’s Company Stock Account) as
of such date.

Earnings or losses do not include the interest paid under any installment
contract for the purchase of Company Stock by the Trust Fund or on any loan used
by the Trust Fund to purchase Company Stock, nor does it include income received
by the Trust Fund with respect to Company Stock acquired with the proceeds of an
Exempt Loan; all income received by the Trust Fund from Company Stock acquired
with the proceeds of an Exempt Loan may, at the discretion of the Administrator,
be used to repay such loan.

Participants’ transfers from other qualified plans deposited in the general
Trust Fund shall share in any earnings and losses (net appreciation or net
depreciation) of the Trust Fund in the same manner provided above. Each
segregated account maintained on behalf of a Participant shall be credited or
charged with its separate earnings and losses.

(e)    All Company Stock acquired by the Plan with the proceeds of an Exempt
Loan must be added to and maintained in the Unallocated Company Stock Suspense
Account. Such Company Stock shall be released and withdrawn from that account as
if all Company Stock in that account were encumbered. For each Plan Year during
the duration of the loan, the number of shares of Company Stock released shall
equal the number of encumbered shares held immediately before release for the
current Plan Year multiplied by a fraction, the numerator of which is the amount
of principal paid for the Plan Year and the denominator of which is the sum of
the numerator plus the principal to be paid for all future Plan Years. As of
each Anniversary Date, the Plan must consistently allocate to each Participant’s
Account, in the same manner as Employer discretionary contributions pursuant to
Section 4.1(a) are allocated, non-monetary units (shares and fractional shares
of Company Stock) representing each Participant’s interest in Company Stock
withdrawn from the Unallocated Company Stock Suspense Account. However, Company
Stock

 

18



--------------------------------------------------------------------------------

released from the Unallocated Company Stock Suspense Account with cash dividends
pursuant to Section 4.3(c) shall be allocated to each Participant’s Company
Stock Account in the same proportion that each such Participant’s number of
shares of Company Stock sharing in such cash dividends bears to the total number
of shares of all Participant’s Company Stock sharing in such cash dividends.
Income earned with respect to Company Stock in the Unallocated Company Stock
Suspense Account shall be used, at the discretion of the Administrator, to repay
the Exempt Loan used to purchase such Company Stock. Company Stock released from
the Unallocated Company Stock Suspense Account with such income, and any income
which is not so used, shall be allocated as of each Anniversary Date in the same
proportion that each Participant’s and Former Participant’s nonsegregated
accounts after the allocation of any earnings or losses pursuant to
Section 4.3(d) bear to the total of all Participants’ and Former Participants’
nonsegregated accounts after the allocation of any earnings or losses pursuant
to Section 4.3(d).

(f)    On or before each Anniversary Date any amounts which became Forfeitures
since the last Anniversary Date may be made available to reinstate previously
forfeited account balances of Former Participants, if any, in accordance with
Section 3.7(d), be used to satisfy any contribution that may be required
pursuant to Section 3.5 and/or 7.8, or used to pay any administrative expenses
of the Plan. The remaining Forfeitures, if any, shall be added to any Employer
discretionary contribution made pursuant to Section 4.1(a) and for the Plan Year
in which such Forfeitures occur allocated among the Participants’ Accounts in
the same manner as any Employer discretionary contribution for the current year.

Provided, however, that in the event the allocation of Forfeitures provided
herein shall cause the “annual addition” (as defined in Section 4.4) to any
Participant’s Account to exceed the amount allowable by the Code, the excess
shall be reallocated in accordance with Section 4.5.

(g)    For any Top Heavy Plan Year, Non-Key Employees not otherwise eligible to
share in the allocation of contributions and Forfeitures as provided above,
shall receive the minimum allocation provided for in Section 4.3(i) if eligible
pursuant to the provisions of Section 4.3(k).

(h)    Notwithstanding the foregoing, Participants who are not actively employed
on the last day of the Plan Year due to Retirement (Normal or Late), Total and
Permanent Disability or death shall share in the allocation of contributions and
Forfeitures for that Plan Year.

(i)    Minimum Allocations Required for Top Heavy Plan Years: Notwithstanding
the foregoing, for any Top Heavy Plan Year, the sum of the Employer
contributions and Forfeitures allocated to the Participant’s Account of each
Non-Key Employee shall be equal to at least three percent (3%) of such Non-Key
Employee’s “415 Compensation” (reduced by contributions and forfeitures, if any,
allocated to each Non-Key Employee in any defined contribution plan included
with this Plan in a Required Aggregation Group). However, if (1) the sum of the
Employer contributions and Forfeitures allocated to the Participant’s Account of
each Key Employee for such Top Heavy Plan Year is less than three percent
(3%) of each Key Employee’s “415 Compensation” and (2) this Plan is not required
to be included in an Aggregation Group to enable a defined benefit plan to meet
the requirements of Code Section 401(a)(4) or 410,

 

19



--------------------------------------------------------------------------------

the sum of the Employer contributions and Forfeitures allocated to the
Participant’s Account of each Non-Key Employee shall be equal to the largest
percentage allocated to the Participant’s Account of any Key Employee.

However, no such minimum allocation shall be required in this Plan for any
Non-Key Employee who participates in another defined contribution plan subject
to Code Section 412 included with this Plan in a Required Aggregation Group.

(j)    For purposes of the minimum allocations set forth above, the percentage
allocated to the Participant’s Account of any Key Employee shall be equal to the
ratio of the sum of the Employer contributions and Forfeitures allocated on
behalf of such Key Employee divided by the “415 Compensation” for such Key
Employee.

(k)    For any Top Heavy Plan Year, the minimum allocations set forth above
shall be allocated to the Participant’s Account of all Non-Key Employees who are
Participants and who are employed by the Employer on the last day of the Plan
Year, including Non-Key Employees who have (1) failed to complete a Year of
Service; and (2) declined to make mandatory contributions (if required) to the
Plan.

(I)    For the purposes of this Section, “415 Compensation” in excess of
$150,000 (or such other amount provided in the Code) shall be disregarded. Such
amount shall be adjusted for increases in the cost of living in accordance with
Code Section 401(a)(17)(B), except that the dollar increase in effect on
January 1 of any calendar year shall be effective for the Plan Year beginning
with or within such calendar year. If “415 Compensation” for any prior
determination period is taken into account in determining a Participant’s
minimum benefit for the current Plan Year, the “415 Compensation” for such
determination period is subject to the applicable annual “415 Compensation”
limit in effect for that prior period. For this purpose, in determining the
minimum benefit in Plan Years beginning on or after January 1, 1989, the annual
“415 Compensation” limit in effect for determination periods beginning before
that date is $200,000 (or such other amount as adjusted for increases in the
cost of living in accordance with Code Section 415(d) for determination periods
beginning on or after January 1, 1989, and in accordance with Code
Section 401(a)(17)(B) for determination periods beginning on or after January 1,
1994). For determination periods beginning prior to January 1, 1989, the
$200,000 limit shall apply only for Top Heavy Plan Years and shall not be
adjusted. For any short Plan Year the “415 Compensation” limit shall be an
amount equal to the “415 Compensation” limit for the calendar year in which the
Plan Year begins multiplied by the ratio obtained by dividing the number of full
months in the short Plan Year by twelve (12).

(m)    Notwithstanding anything in this Section to the contrary, all information
necessary to properly reflect a given transaction may not be available until
after the date specified herein for processing such transaction, in which case
the transaction will be reflected when such information is received and
processed. Subject to express limits that may be imposed under the Code, the
processing of any contribution, distribution or other transaction may be delayed
for any legitimate business reason (including, but not limited to, failure of
systems or computer programs, failure of the means of the transmission of data,
force majeure, the failure of a service provider to timely receive values or
prices, and the correction for errors or omissions or the errors or omissions of
any service

 

20



--------------------------------------------------------------------------------

provider). The processing date of a transaction will be binding for all purposes
of the Plan.

(n)    Notwithstanding anything to the contrary, if this is a Plan that would
otherwise fail to meet the requirements of Code Section 410(b)(1) and the
Regulations thereunder because Employer contributions would not be allocated to
a sufficient number or percentage of Participants for a Plan Year, then the
following rules shall apply:

(1)    The group of Participants eligible to share in the Employer’s
contribution and Forfeitures for the Plan Year shall be expanded to include the
minimum number of Participants who would not otherwise be eligible as are
necessary to satisfy the applicable test specified above. The specific
Participants who shall become eligible under the terms of this paragraph shall
be those who have not separated from service prior to the last day of the Plan
Year and have completed the greatest number of Hours of Service in the Plan
Year.

(2)    If after application of paragraph (1) above, the applicable test is still
not satisfied, then the group of Participants eligible to share in the
Employer’s contribution and Forfeitures for the Plan Year shall be further
expanded to include the minimum number of Participants who have separated from
service prior to the last day of the Plan Year as are necessary to satisfy the
applicable test. The specific Participants who shall become eligible to share
shall be those Participants who have completed the greatest number of Hours of
Service in the Plan Year before terminating employment.

(3)    Nothing in this Section shall permit the reduction of a Participant’s
accrued benefit. Therefore any amounts that have previously been allocated to
Participants may not be reallocated to satisfy these requirements. In such
event, the Employer shall make an additional contribution equal to the amount
such affected Participants would have received had they been included in the
allocations, even if it exceeds the amount which would be deductible under Code
Section 404. Any adjustment to the allocations pursuant to this paragraph shall
be considered a retroactive amendment adopted by the last day of the Plan Year.

(4)    Notwithstanding the foregoing, if the portion of the Plan which is not a
Code Section 401(k) plan would fail to satisfy Code Section 410(b) if the
coverage tests were applied by treating those Participants whose only allocation
would otherwise be provided under the top heavy formula as if they were not
currently benefiting under the Plan, then, for purposes of this Section 4.3(n),
such Participants shall be treated as not benefiting and shall therefore be
eligible to be included in the expanded class of Participants who will share in
the allocation provided under the Plan’s non top heavy formula.

 

4.4 MAXIMUM ANNUAL ADDITIONS

(a)    Notwithstanding the foregoing, for “limitation year” beginning after
December 31, 1994, the maximum “annual additions” credited to a Participant’s
accounts for any “limitation year” shall equal the lesser of: (1) $30,000
adjusted

 

21



--------------------------------------------------------------------------------

annually as provided in Code Section 415(d) pursuant to the Regulations, or (2)
twenty-five percent (25%) of the Participant’s “415 Compensation” for such
“limitation year.” If the Employer contribution that would otherwise be
contributed or allocated to the Participant’s accounts would cause the “annual
additions” for the “limitation year” to exceed the maximum “annual additions,”
the amount contributed or allocated will be reduced so that the “annual
additions” for the “limitation year” will equal the maximum “annual additions,”
and any amount in excess of the maximum “annual additions,” which would have
been allocated to such Participant may be allocated to other Participants. For
any short “limitation year,” the dollar limitation in (1) above shall be reduced
by a fraction, the numerator of which is the number of full months in the short
“limitation year” and the denominator of which is twelve (12).

(b)    For purposes of applying the limitations of Code Section 415, “annual
additions” means the sum credited to a Participant’s accounts for any
“limitation year” of (1) Employer contributions, (2) Employee contributions, (3)
forfeitures, (4) amounts allocated, after March 31,1984, to an individual
medical account, as defined in Code Section 415(l)(2) which is part of a pension
or annuity plan maintained by the Employer and (5) amounts derived from
contributions paid or accrued after December 31,1985, in taxable years ending
after such date, which are attributable to post-retirement medical benefits
allocated to the separate account of a key employee (as defined in Code
Section 419A(d)(3)) under a welfare benefit plan (as defined in Code
Section 419(e)) maintained by the Employer. Except, however, the “415
Compensation” percentage limitation referred to in paragraph (a)(2) above shall
not apply to: (1) any contribution for medical benefits (within the meaning of
Code Section 419A(f)(2)) after separation from service which is otherwise
treated as an “annual addition,” or (2) any amount otherwise treated as an
“annual addition” under Code Section 415(l)(1).

(c)    For purposes of applying the limitations of Code Section 415, the
following are not “annual additions”: (1) the transfer of funds from one
qualified plan to another and (2) provided no more than one-third of the
Employer contributions for the year are allocated to Highly Compensated
Participants, Forfeitures of Company Stock purchased with the proceeds of an
Exempt Loan and Employer contributions applied to the payment of interest on an
Exempt Loan, In addition, the following are not Employee contributions for the
purposes of Section 4.4(b): (1) rollover contributions (as defined in Code
Sections 402(a)(5), 403(a)(4), 403(b)(8) and 408(d)(3)); (2) repayments of loans
made to a Participant from the Plan; (3) repayments of distributions received by
an Employee pursuant to Code Section 411(a)(7)(B) (cash-outs); (4) repayments of
distributions received by an Employee pursuant to Code Section 411(a)(3)(D)
(mandatory contributions); and (5) Employee contributions to a simplified
employee pension excludable from gross income under Code Section 408(k)(6).

(d)    For purposes of applying the limitations of Code Section 415, the
“limitation year” shall be the Plan Year.

(e)    For the purpose of this Section, all qualified defined contribution plans
(whether terminated or not) ever maintained by the Employer shall be treated as
one defined contribution plan.

(f)    For the purpose of this Section, if the Employer is a member of a
controlled group of corporations, trades or businesses under common control (as

 

22



--------------------------------------------------------------------------------

defined by Code Section 1563(a) or Code Section 414(b) and (c) as modified by
Code Section 415(h)), is a member of an affiliated service group (as defined by
Code Section 414(m)), or is a member of a group of entities required to be
aggregated pursuant to Regulations under Code Section 414(o), all Employees of
such Employers shall be considered to be employed by a single Employer.

(g)    For the purpose of this Section, if this Plan is a Code Section 413(c)
plan, each Employer who maintains this Plan will be considered to be a separate
Employer.

(h)(1)    If a Participant participates in more than one defined contribution
plan maintained by the Employer which have different Anniversary Dates, the
maximum “annual additions” under this Plan shall equal the maximum “annual
additions” for the “limitation year” minus any “annual additions” previously
credited to such Participant’s accounts during the “limitation year.”

(2)    If a Participant participates in both a defined contribution plan subject
to Code Section 412 and a defined contribution plan not subject to Code
Section 412 maintained by the Employer which have the same Anniversary Date,
“annual additions” will be credited to the Participant’s accounts under the
defined contribution plan subject to Code Section 412 prior to crediting “annual
additions” to the Participant’s accounts under the defined contribution plan not
subject to Code Section 412.

(3)    If a Participant participates in more than one defined contribution plan
not subject to Code Section 412 maintained by the Employer which have the same
Anniversary Date, the maximum “annual additions” under this Plan shall equal the
product of (A) the maximum “annual additions” for the “limitation year” minus
any “annual additions” previously credited under subparagraphs (1) or (2) above,
multiplied by (B) a fraction (i) the numerator of which is the “annual
additions” which would be credited to such Participant’s accounts under this
Plan without regard to the limitations of Code Section 415 and (ii) the
denominator of which is such “annual additions” for all plans described in this
subparagraph.

(i)    Notwithstanding anything contained in this Section to the contrary, the
limitations, adjustments and other requirements prescribed in this Section shall
at all times comply with the provisions of Code Section 415 and the Regulations
thereunder.

 

4.5 ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS

(a)    If, as a result of the allocation of Forfeitures, a reasonable error in
estimating a Participant’s Compensation, a reasonable error in determining the
amount of elective deferrals (within the meaning of Code Section 402(g)(3)) that
may be made with respect to any Participant under the limits of Section 4.4 or
other facts and circumstances to which Regulation 1.415-6(b)(6) shall be
applicable, the “annual additions” under this Plan would cause the maximum
“annual additions” to be exceeded for any Participant, the “excess amount” will
be disposed of in one of the following manners, as uniformly determined by the
Administrator for all Participants similarly situated.

(1)    If the Participant is covered by the Plan at the end of the “limitation
year,” the “excess amount” will be used to reduce the Employer

 

23



--------------------------------------------------------------------------------

contribution (including allocation of any Forfeitures) for such Participant in
the next “limitation year,” and each succeeding “limitation year” if necessary;

(2)    If, after the application of subparagraph (1) above, an “excess amount”
still exists, and the Participant is not covered by the Plan at the end of the
“limitation year,” the “excess amount” will be held unallocated in a “Section
415 suspense account.” The “Section 415 suspense account” will be applied to
reduce future Employer contributions (including allocation of any Forfeitures)
for all remaining Participants in the next “limitation year,” and each
succeeding “limitation year” if necessary;

(3)    If a “Section 415 suspense account” is in existence at any time during
the “limitation year” pursuant to this Section, it will not participate in the
allocation of investment gains and losses of the Trust Fund. If a “Section 415
suspense account” is in existence at any time during a particular “limitation
year,” all amounts in the “Section 415 suspense account” must be allocated and
reallocated to Participants’ accounts before any Employer contributions or any
Employee contributions may be made to the Plan for that “limitation year.”
“Excess amounts” may not be distributed to Participants or Former Participants.

(b)    For purposes of this Article, “excess amount” for any Participant for a
“limitation year” shall mean the excess, if any, of (1) the “annual additions”
which would be credited to the Participant’s account under the terms of the Plan
without regard to the limitations of Code Section 415 over (2) the maximum
“annual additions” determined pursuant to Section 4.4.

(c)    For purposes of this Section, “Section 415 suspense account” shall mean
an unallocated account equal to the sum of “excess amounts” for all Participants
in the Plan during the “limitation year.”

 

4.6 ROLLOVERS AND PLAN-TO-PLAN TRANSFERS FROM QUALIFIED PLANS

(a)    With the consent of the Administrator, amounts may be transferred (within
the meaning of Code Section 414(l)) to this Plan from other tax qualified plans
under Code Section 401 (a) by Participants, provided that the trust from which
such funds are transferred permits the transfer to be made and the transfer will
not jeopardize the tax exempt status of the Plan or Trust or create adverse tax
consequences for the Employer. Prior to accepting any transfers to which this
Section applies, the Administrator may require an opinion of counsel that the
amounts to be transferred meet the requirements of this Section. The amounts
transferred shall be set up in a separate account herein referred to as a
Participant’s Transfer/Rollover Account. Furthermore, for vesting purposes, the
Participant’s portion of the Participant’s Transfer/Rollover Account
attributable to any transfer shall be subject to Section 7.4(b).

Except as permitted by Regulations (including Regulation 1.411(d)-4), amounts
attributable to elective contributions (as defined in Regulation
1.401(k)-1(g)(3)), including amounts treated as elective contributions, which
are transferred from another qualified plan in a plan-to-plan transfer (other
than a direct rollover) shall be subject to the distribution limitations
provided for in Regulation 1.401(k)-1(d).

 

24



--------------------------------------------------------------------------------

(b)    With the consent of the Administrator, the Plan may accept a “rollover”
by Participants, provided the “rollover” will not jeopardize the tax exempt
status of the Plan or create adverse tax consequences for the Employer. Prior to
accepting any “rollovers” to which this Section applies, the Administrator may
require the Employee to establish (by providing opinion of counsel or otherwise)
that the amounts to be rolled over to this Plan meet the requirements of this
Section. The amounts rolled over shall be set up in a separate account herein
referred to as a “Participant’s Transfer/Rollover Account.” Such account shall
be fully Vested at all times and shall not be subject to Forfeiture for any
reason.

For purposes of this Section, the term “qualified plan” shall mean any tax
qualified plan under Code Section 401(a), or, any other plans from which
distributions are eligible to be rolled over into this Plan pursuant to the
Code. The term “rollover” means: (i) amounts transferred to this Plan directly
from another qualified plan; (ii) distributions received by an Employee from
other “qualified plans” which are eligible for tax-free rollover to a “qualified
plan” and which are transferred by the Employee to this Plan within sixty
(60) days following receipt thereof; (iii) amounts transferred to this Plan from
a conduit individual retirement account provided that the conduit individual
retirement account has no assets other than assets which (A) were previously
distributed to the Employee by another “qualified plan” (B) were eligible for
tax-free rollover to a “qualified plan” and (C) were deposited in such conduit
individual retirement account within sixty (60) days of receipt thereof;
(iv) amounts distributed to the Employee from a conduit individual retirement
account meeting the requirements of clause (iii) above, and transferred by the
Employee to this Plan within sixty (60) days of receipt thereof from such
conduit individual retirement account; and (v) any other amounts which are
eligible to be rolled over to this Plan pursuant to the Code.

(c)    Amounts in a Participant’s Transfer/Rollover Account shall be held by the
Trustee pursuant to the provisions of this Plan and may not be withdrawn by, or
distributed to the Participant, in whole or in part, except as provided in
paragraph (d) of this Section. The Trustee shall have no duty or responsibility
to inquire as to the propriety of the amount, value or type of assets
transferred, nor to conduct any due diligence with respect to such assets;
provided, however, that such assets are otherwise eligible to be held by the
Trustee under the terms of this Plan.

(d)    At such date when the Participant or the Participant’s Beneficiary shall
be entitled to receive benefits, the Participant’s Transfer/Rollover Account
shall be used to provide additional benefits to the Participant or the
Participant’s Beneficiary. Any distributions of amounts held in a Participant’s
Transfer/Rollover Account shall be made in a manner which is consistent with and
satisfies the provisions of Section 7.5, including, but not limited to, all
notice and consent requirements of Code Section 411(a)(11) and the Regulations
thereunder. Furthermore, such amounts shall be considered as part of a
Participant’s benefit in determining whether an involuntary cash-out of benefits
may be made without Participant consent.

(e)    The Administrator may direct that Employee transfers and rollovers made
after a Valuation Date be segregated into a separate account for each
Participant until such time as the allocations pursuant to this Plan have been
made, at which time they may remain segregated or be invested as part of the
general Trust Fund.

 

25



--------------------------------------------------------------------------------

(f)    This Plan shall not accept any direct or indirect transfers (as that term
is defined and interpreted under Code Section 401(a)(11) and the Regulations
thereunder) from a defined benefit plan, money purchase plan (including a target
benefit plan), stock bonus or profit sharing plan which would otherwise have
provided for a life annuity form of payment to the Participant.

(g)    Notwithstanding anything herein to the contrary, a transfer directly to
this Plan from another qualified plan (or a transaction having the effect of
such a transfer) shall only be permitted if it will not result in the
elimination or reduction of any “Section 411(d)(6) protected benefit” as
described in Section 9.1.

 

4.7 DIRECTED INVESTMENT ACCOUNT

(a)    Each “Qualified Participant” may elect within ninety (90) days after the
close of each Plan Year during the “Qualified Election Period” to direct the
Trustee in writing as to the distribution in cash and/or Company Stock of 25
percent of the total number of shares of Company Stock acquired by or
contributed to the Plan that have ever been allocated to such “Qualified
Participant’s” Company Stock Account (reduced by the number of shares of Company
Stock previously distributed in cash and/or Company Stock pursuant to a prior
election). In the case of the election year in which the last election can be
made by the Participant, the preceding sentence shall be applied by substituting
“50 percent” for “25 percent.” If the “Qualified Participant” elects to direct
the Trustee as to the distribution of the Participant’s Company Stock Account,
such direction shall be effective no later than 180 days after the close of the
Plan Year to which such direction applies. Any such distribution of Company
Stock shall be subject to Section 7.11.

Notwithstanding the above, if the fair market value (determined pursuant to
Section 6.1 at the Plan Valuation Date immediately preceding the first day on
which a “Qualified Participant” is eligible to make an election) of Company
Stock acquired by or contributed to the Plan and allocated to a “Qualified
Participant’s” Company Stock Account is $500 or less, then such Company Stock
shall not be subject to this paragraph. For purposes of determining whether the
fair market value exceeds $500, Company Stock held in accounts of all employee
stock ownership plans (as defined in Code Section 4975(e)(7)) and tax credit
employee stock ownership plans (as defined in Code Section 409(a)) maintained by
the Employer or any Affiliated Employer shall be considered as held by the Plan.

(b)    For the purposes of this Section the following definitions shall apply:

(1)    “Qualified Participant” means any Participant or Former Participant who
has completed ten (10) Years of Service as a Participant and has attained age
55.

(2)    “Qualified Election Period” means the six (6) Plan Year period beginning
with the later of (i) the first Plan Year in which the Participant first became
a “Qualified Participant,” or (ii) the first Plan Year beginning after
December 31, 1986.

 

26



--------------------------------------------------------------------------------

4.8 QUALIFIED MILITARY SERVICE

Notwithstanding any provision of this Plan to the contrary, effective
December 12, 1994, contributions, benefits and service will be provided in
accordance with Code Section 414(u).

ARTICLE V

FUNDING AND INVESTMENT POLICY

 

5.1 INVESTMENT POLICY

(a)    The Plan is designed to invest primarily in Company Stock.

(b)    With due regard to subparagraph (a) above, the Administrator may also
direct the Trustee to invest funds under the Plan in other property described in
the Trust or in life insurance policies to the extent permitted by subparagraph
(c) below, or the Trustee may hold such funds in cash or cash equivalents.

(c)    With due regard to subparagraph (a) above, the Administrator may also
direct the Trustee to invest funds under the Plan in insurance policies on the
life of any “keyman” Employee. The proceeds of a “keyman” insurance policy may
not be used for the repayment of any indebtedness owed by the Plan which is
secured by Company Stock. In the event any “keyman” insurance is purchased by
the Trustee, the premiums paid thereon during any Plan Year, net of any policy
dividends and increases in cash surrender values, shall be treated as the cost
of Plan investment and any death benefit or cash surrender value received shall
be treated as proceeds from an investment of the Plan.

(d)    The Plan may not obligate itself to acquire Company Stock from a
particular holder thereof at an indefinite time determined upon the happening of
an event such as the death of the holder.

(e)    The Plan may not obligate itself to acquire Company Stock under a put
option binding upon the Plan. However, at the time a put option is exercised,
the Plan may be given an option to assume the rights and obligations of the
Employer under a put option binding upon the Employer.

(f)    All purchases of Company Stock shall be made at a price which, in the
judgment of the Administrator, does not exceed the fair market value thereof.
All sales of Company Stock shall be made at a price which, in the judgment of
the Administrator, is not less than the fair market value thereof. The valuation
rules set forth in Article VI shall be applicable.

 

5.2 APPLICATION OF CASH

Employer contributions in cash, and any earnings on such contributions, shall
first be applied to pay any Current Obligations of the Trust Fund.

 

5.3 TRANSACTIONS INVOLVING COMPANY STOCK

(a)    No portion of the Trust Fund attributable to (or allocable in lieu of)
Company Stock acquired by the Plan in a sale to which Code Section 1042

 

27



--------------------------------------------------------------------------------

applies may accrue or be allocated directly or indirectly under any plan
maintained by the Employer meeting the requirements of Code Section 401 (a):

(1)    during the “Nonallocation Period,” for the benefit of

(i)    any taxpayer who makes an election under Code Section 1042(a) with
respect to Company Stock,

(ii)    any individual who is related to the taxpayer (within the meaning of
Code Section 267(b)), or

(2)    for the benefit of any other person who owns (after application of Code
Section 318(a) applied without regard to the employee trust exception in Code
Section 318(a)(2)(B)(i)) more than 25 percent of

(i)    any class of outstanding stock of the Employer or Affiliated Employer
which issued such Company Stock, or

(ii)    the total value of any class of outstanding stock of the Employer or
Affiliated Employer.

(b)    Except, however, subparagraph (a)(1)(ii) above shall not apply to lineal
descendants of the taxpayer, provided that the aggregate amount allocated to the
benefit of all such lineal descendants during the “Nonallocation Period” does
not exceed more than five (5) percent of the Company Stock (or amounts allocated
in lieu thereof) held by the Plan which are attributable to a sale to the Plan
by any person related to such descendants (within the meaning of Code
Section 267(c)(4)) in a transaction to which Code Section 1042 is applied.

(c)    A person shall be treated as failing to meet the stock ownership
limitation under paragraph (a)(2) above if such person fails such limitation:

(1)    at any time during the one (1) year period ending on the date of sale of
Company Stock to the Plan, or

(2)    on the date as of which Company Stock is allocated to Participants in the
Plan.

(d)    For purposes of this Section, “Nonallocation Period” means the period
beginning on the date of the sale of the Company Stock and ending on the later
of:

(1)    the date which is ten (10) years after the date of sale, or

(2)    the date of the Plan allocation attributable to the final payment of the
Exempt Loan incurred in connection with such sale.

 

5.4 LOANS TO THE TRUST

(a)    The Plan may borrow money for any lawful purpose, provided the proceeds
of an Exempt Loan are used within a reasonable time after receipt only for any
or all of the following purposes:

(1)    To acquire Company Stock.

 

28



--------------------------------------------------------------------------------

(2)    To repay such loan.

(3)    To repay a prior Exempt Loan.

(b)    All loans to the Trust which are made or guaranteed by a disqualified
person must satisfy all requirements applicable to Exempt Loans including but
not limited to the following:

(1)    The loan must be at a reasonable rate of interest;

(2)    Any collateral pledged to the creditor by the Plan shall consist only of
the Company Stock purchased with the borrowed funds;

(3)    Under the terms of the loan, any pledge of Company Stock shall provide
for the release of shares so pledged on a pro-rata basis pursuant to
Section 4.3(e);

(4)    Under the terms of the loan, the creditor shall have no recourse against
the Plan except with respect to such collateral, earnings attributable to such
collateral, Employer contributions (other than contributions of Company Stock)
that are made to meet Current Obligations and earnings attributable to such
contributions;

(5)    The loan must be for a specific term and may not be payable at the demand
of any person, except in the case of default;

(6)    In the event of default upon an Exempt Loan, the value of the Trust Fund
transferred in satisfaction of the Exempt Loan shall not exceed the amount of
default. If the lender is a disqualified person, an Exempt Loan shall provide
for a transfer of Trust Funds upon default only upon and to the extent of the
failure of the Plan to meet the payment schedule of the Exempt Loan;

(7)    Exempt Loan payments during a Plan Year must not exceed an amount equal
to: (A) the sum, over all Plan Years, of all contributions and cash dividends
paid by the Employer to the Plan with respect to such Exempt Loan and earnings
on such Employer contributions and cash dividends, less (B) the sum of the
Exempt Loan payments in all preceding Plan Years. A separate accounting shall be
maintained for such Employer contributions, cash dividends and earnings until
the Exempt Loan is repaid.

(c)    For purposes of this Section, the term “disqualified person” means a
person who is a Fiduciary, a person providing services to the Plan, an Employer
any of whose Employees are covered by the Plan, an employee organization any of
whose members are covered by the Plan, an owner, direct or indirect, of 50% or
more of the total combined voting power of all classes of voting stock or of the
total value of all classes of the stock, or an officer, director, 10% or more
shareholder, or a highly compensated Employee.

 

29



--------------------------------------------------------------------------------

ARTICLE VI

VALUATIONS

 

6.1 VALUATION OF THE TRUST FUND

The Administrator shall direct the Trustee, as of each Valuation Date, to
determine the net worth of the assets comprising the Trust Fund as it exists on
the Valuation Date. In determining such net worth, the Trustee shall value the
assets comprising the Trust Fund at their fair market value (or their
contractual value in the case of a Contract or Policy) as of the Valuation Date
and shall deduct all expenses for which the Trustee has not yet obtained
reimbursement from the Employer or the Trust Fund.

 

6.2 METHOD OF VALUATION

Valuations must be made in good faith and based on all relevant factors for
determining the fair market value of securities. In the case of a transaction
between a Plan and a disqualified person, value must be determined as of the
date of the transaction. For all other Plan purposes, value must be determined
as of the most recent Valuation Date under the Plan. An independent appraisal
will not in itself be a good faith determination of value in the case of a
transaction between the Plan and a disqualified person. However, in other cases,
a determination of fair market value based on at least an annual appraisal
independently arrived at by a person who customarily makes such appraisals and
who is independent of any party to the transaction will be deemed to be a good
faith determination of value. Company Stock not readily tradeable on an
established securities market shall be valued by an independent appraiser
meeting requirements similar to the requirements of the Regulations prescribed
under Code Section 170(a)(1).

ARTICLE VII

DETERMINATION AND DISTRIBUTION OF BENEFITS

 

7.1 DETERMINATION OF BENEFITS UPON RETIREMENT

Every Participant may terminate employment with the Employer and retire for the
purposes hereof on the Participant’s Normal Retirement Date. However, a
Participant may postpone the termination of employment with the Employer to a
later date, in which event the participation of such Participant in the Plan,
including the right to receive allocations pursuant to Section 4.3, shall
continue until such Participant’s Late Retirement Date. Upon a Participant’s
Retirement Date, or as soon thereafter as is practicable, the Trustee shall
distribute, at the election of the Participant, all amounts credited to such
Participant’s Account in accordance with Sections 7.5 and 7.6.

 

7.2 DETERMINATION OF BENEFITS UPON DEATH

(a)    Upon the death of a Participant before the Participant’s Retirement Date
or other termination of employment, all amounts credited to such Participant’s
Account shall become fully Vested. If elected, distribution of the Participant’s
Account shall commence not later than one (1) year after the close of the Plan
Year in which such Participant’s death occurs. The Administrator shall direct
the Trustee, in accordance with the provisions of Sections 7.5 and 7.6, to
distribute the value of the deceased Participant’s accounts to the Participant’s
Beneficiary.

(b)    Upon the death of a Former Participant, the Administrator shall direct
the Trustee, in accordance with the provisions of Sections 7.5 and 7.6, to

 

30



--------------------------------------------------------------------------------

distribute any remaining Vested amounts credited to the accounts of a deceased
Former Participant to such Former Participant’s Beneficiary.

(c)    The Administrator may require such proper proof of death and such
evidence of the right of any person to receive payment of the value of the
account of a deceased Participant or Former Participant as the Administrator may
deem desirable. The Administrator’s determination of death and of the right of
any person to receive payment shall be conclusive.

(d)    The Beneficiary of the death benefit payable pursuant to this Section
shall be the Participant’s spouse. Except, however, the Participant may
designate a Beneficiary other than the spouse if:

(1)    the spouse has waived the right to be the Participant’s Beneficiary, or

(2)    the Participant is legally separated or has been abandoned (within the
meaning of local law) and the Participant has a court order to such effect (and
there is no “qualified domestic relations order” as defined in Code
Section 414(p) which provides otherwise), or

(3)    the Participant has no spouse, or

(4)    the spouse cannot be located.

In such event, the designation of a Beneficiary shall be made on a form
satisfactory to the Administrator. A Participant may at any time revoke a
designation of a Beneficiary or change a Beneficiary by filing written (or in
such other form as permitted by the Internal Revenue Service) notice of such
revocation or change with the Administrator. However, the Participant’s spouse
must again consent in writing (or in such other form as permitted by the
Internal Revenue Service) to any change in Beneficiary unless the original
consent acknowledged that the spouse had the right to limit consent only to a
specific Beneficiary and that the spouse voluntarily elected to relinquish such
right.

(e)    In the event no valid designation of Beneficiary exists, or if the
Beneficiary is not alive at the time of the Participant’s death, the death
benefit will be paid in the following order of priority to:

(1)    the Participant’s surviving spouse;

(2)    the Participant’s children, including adopted children, per stirpes;

(3)    the Participant’s surviving parents in equal shares; or

(4)    the Participant’s estate.

If the Beneficiary does not predecease the Participant, but dies prior to
distribution of the death benefit, the death benefit will be paid to the
Beneficiary’s estate.

(f)    Notwithstanding anything in this Section to the contrary, if a
Participant has designated the spouse as a Beneficiary, then a divorce decree or
a legal separation that relates to such spouse shall revoke the Participant’s

 

31



--------------------------------------------------------------------------------

designation of the spouse as a Beneficiary unless the decree or a qualified
domestic relations order (within the meaning of Code Section 414(p)) provides
otherwise.

(g)    Any consent by the Participant’s spouse to waive any rights to the death
benefit must be in writing (or in such other form as permitted by the Internal
Revenue Service), must acknowledge the effect of such waiver, and be witnessed
by a Plan representative or a notary public. Further, the spouse’s consent must
be irrevocable and must acknowledge the specific nonspouse Beneficiary.

 

7.3 DETERMINATION OF BENEFITS IN EVENT OF DISABILITY

In the event of a Participant’s Total and Permanent Disability prior to the
Participant’s Retirement Date or other termination of employment, all amounts
credited to such Participant’s Account shall become fully Vested. In the event
of a Participant’s Total and Permanent Disability, the Administrator, in
accordance with the provisions of Sections 7.5 and 7.6, shall direct the
distribution to such Participant of all Vested amounts credited to such
Participant’s Account. If such Participant elects, distribution shall commence
not later than one (1) year after the close of the Plan Year in which Total and
Permanent Disability occurs.

 

7.4 DETERMINATION OF BENEFITS UPON TERMINATION

(a)    If a Participant’s employment with the Employer is terminated for any
reason other than death, Total and Permanent Disability or retirement, then such
Participant shall be entitled to such benefits as are provided hereinafter
pursuant to this Section 7.4.

If a portion of a Participant’s Account is forfeited, Company Stock allocated to
the Participant’s Company Stock Account must be forfeited only after the
Participant’s Other Investments Account has been depleted. If interest in more
than one class of Company Stock has been allocated to a Participant’s Account,
the Participant must be treated as forfeiting the same proportion of each such
class.

Distribution of the funds due to a Terminated Participant shall be made on the
occurrence of an event which would result in the distribution had the Terminated
Participant remained in the employ of the Employer (upon the Participant’s
death, Total and Permanent Disability or Normal Retirement). However, at the
election of the Participant, the Administrator shall direct the Trustee that the
entire Vested portion of the Terminated Participant’s Account to be payable to
such Terminated Participant. Any distribution under this paragraph shall be made
in a manner which is consistent with and satisfies the provisions of Section 7.5
and 7.6, including, but not limited to, all notice and consent requirements of
Code Section 411(a)(11) and the Regulations thereunder.

If, for Plan Years beginning after August 5,1997, the value of a Terminated
Participant’s Vested benefit derived from Employer and Employee contributions
does not exceed $5,000 ($3,500 for Plan Years beginning prior to August 6, 1997)
and, if the distribution is made prior to March 22, 1999, has never exceeded
$5,000 ($3,500 for Plan Years beginning prior to August 6, 1997) at the time of
any prior distribution, then the Administrator shall direct the Trustee to cause
the entire Vested benefit to be paid to such Participant in a single lump sum.

 

32



--------------------------------------------------------------------------------

For purposes of this Section 7.4, if the value of a Terminated Participant’s
Vested benefit is zero, the Terminated Participant shall be deemed to have
received a distribution of such Vested benefit.

(b)    The Vested portion of any Participant’s Account shall be a percentage of
the total amount credited to the Participant’s Account determined on the basis
of the Participant’s number of Years of Service according to the following
schedule:

Vesting Schedule

 

Years of Service                    Percentage Less than 5                0% 5  
         100%

(c)    Notwithstanding the vesting schedule provided for in paragraph (b) above,
for any Top Heavy Plan Year, the Vested portion of the Participant’s Account of
any Participant who has an Hour of Service after the Plan becomes top heavy
shall be a percentage of the total amount credited to the Participant’s Account
determined on the basis of the Participant’s number of Years of Service
according to the following schedule:

Vesting Schedule

 

Years of Service                        Percentage Less than 3               
    0% 3                100%

If in any subsequent Plan Year, the Plan ceases to be a Top Heavy Plan, the
Administrator shall revert to the vesting schedule in effect before this Plan
became a Top Heavy Plan. Any such reversion shall be treated as a Plan amendment
pursuant to the terms of the Plan.

(d)    Notwithstanding the vesting schedule above, the Vested percentage of a
Participant’s Account shall not be less than the Vested percentage attained as
of the later of the effective date or adoption date of this amendment and
restatement.

(e)    Notwithstanding the vesting schedule above, upon the complete
discontinuance of the Employer contributions to the Plan or upon any full or
partial termination of the Plan, all amounts then credited to the account of any
affected Participant shall become 100% Vested and shall not thereafter be
subject to Forfeiture.

(f)    The computation of a Participant’s nonforfeitable percentage of such
Participant’s interest in the Plan shall not be reduced as the result of any
direct or indirect amendment to this Plan. In the event that the Plan is amended
to change or modify any vesting schedule, or if the Plan is amended in any way
that directly or indirectly affects the computation of the Participant’s
nonforfeitable percentage, or if the Plan is deemed amended by an automatic
change to a top heavy vesting schedule then each Participant with at least three
(3) Years of Service as of the expiration date of the election period may elect
to have such Participant’s nonforfeitable percentage computed under the Plan
without regard

 

33



--------------------------------------------------------------------------------

to such amendment or change. If a Participant fails to make such election, then
such Participant shall be subject to the new vesting schedule. The Participant’s
election period shall commence on the adoption date of the amendment and shall
end sixty (60) days after the latest of:

(1)    the adoption date of the amendment,

(2)    the effective date of the amendment, or

(3)    the date the Participant receives written notice of the amendment from
the Employer or Administrator.

(g)    In determining Years of Service for purposes of vesting under the Plan,
Years of Service prior to the vesting computation period in which an Employee
attains age eighteen shall be excluded.

 

7.5 DISTRIBUTION OF BENEFITS

(a)    The Administrator, pursuant to the election of the Participant, shall
direct the Trustee to distribute to a Participant or such Participant’s
Beneficiary any amount to which the Participant is entitled under the Plan in
one lump-sum payment.

(b)    Any distribution to a Participant, for Plan Years beginning after
August 5, 1997, who has a benefit which exceeds $5,000 ($3,500 for Plan Years
beginning prior to August 6, 1997) or, if the distribution is made prior to
March 22, 1999, has ever exceeded $5,000 ($3,500 for Plan Years beginning prior
to August 6,1997) at the time of any prior distribution, shall require such
Participant’s written (or in such other form as permitted by the Internal
Revenue Service) consent if such distribution occurs prior to the time the
benefit is “immediately distributable.” A benefit is “immediately distributable”
if any part of the benefit could be distributed to the Participant (or surviving
spouse) before the Participant attains (or would have attained if not deceased)
the later of the Participant’s Normal Retirement Age or age 62. With regard to
this required consent:

(1)    The Participant must be informed of the right to defer receipt of the
distribution. If a Participant fails to consent, it shall be deemed an election
to defer the distribution of any benefit. However, any election to defer the
receipt of benefits shall not apply with respect to distributions which are
required under Section 7.5(e).

(2)    Notice of the rights specified under this paragraph shall be provided no
less than thirty (30) days and no more than ninety (90) days before the date the
distribution commences.

(3)    Written (or such other form as permitted by the Internal Revenue Service)
consent of the Participant to the distribution must not be made before the
Participant receives the notice and must not be made more than ninety (90) days
before the date the distribution commences.

(4)    No consent shall be valid if a significant detriment is imposed under the
Plan on any Participant who does not consent to the distribution.

 

34



--------------------------------------------------------------------------------

Any such distribution may commence less than thirty (30) days after the notice
required under Regulation 1.411(a)-11(c) is given, provided that: (1) the
Administrator clearly informs the Participant that the Participant has a right
to a period of at least thirty (30) days after receiving the notice to consider
the decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option), and (2) the Participant, after receiving the
notice, affirmatively elects a distribution.

(c)    Notwithstanding anything herein to the contrary, the Administrator may
direct that cash dividends on shares of Company Stock allocable to Participants’
or Former Participants’ Company Stock Accounts be distributed to such
Participants or Former Participants within ninety (90) days after the close of
the Plan Year in which the dividends are paid.

(d)    Any part of a Participant’s benefit which is retained in the Plan after
the Anniversary Date on which the Participant’s participation ends will continue
to be treated as a Company Stock Account or as an Other Investments Account
(subject to Section 7.4(a)) as provided in Article IV. However, neither account
will be credited with any further Employer contributions or Forfeitures.

(e)    Notwithstanding any provision in the Plan to the contrary, the
distribution of a Participant’s benefits made on or after January 1,1997 shall
be made in accordance with the following requirements and shall otherwise comply
with Code Section 401(a)(9) and the Regulations thereunder (including Regulation
1.401(a)(9)-2), the provisions of which are incorporated herein by reference:

(1)    A Participant’s benefits shall be distributed or must begin to be
distributed not later than April 1st of the calendar year following the later of
(i) the calendar year in which the Participant attains age 70 1/2 or (ii) the
calendar year in which the Participant retires, provided, however, that this
clause (ii) shall not apply in the case of a Participant who is a “five
(5) percent owner” at any time during the Plan Year ending with or within the
calendar year in which such owner attains age 70 1/2. Such distributions shall
be equal to or greater than any required distribution.

Any Participant attaining age 70 1/2 in years after 1995 may elect by the
April 1st of the calendar year following the year in which the Participant
attained age 70 1/2 (or by December 31,1997 in the case of a Participant
attaining age 70 1/2 in 1996), to defer distributions until the calendar year
following the calendar year in which the Participant retires.

(2)    Distributions to a Participant and the Participant’s Beneficiaries shall
only be made in accordance with the incidental death benefit requirements of
Code Section 401(a)(9)(G) and the Regulations thereunder.

With respect to distributions under the Plan made for calendar years beginning
on or after January 1, 2002, the Plan will apply the minimum distribution
requirements of Code Section 401(a)(9) in accordance with the Regulations under
Code Section 401(a)(9) that were proposed on January 17, 2001, notwithstanding
any provision of the Plan to the contrary. This amendment shall continue in
effect until the end of the last calendar year beginning before the effective
date of final Regulations under Code Section 401(a)(9) or such other date
specified in guidance published by the Internal Revenue Service.

 

35



--------------------------------------------------------------------------------

(f)    Notwithstanding any provision in the Plan to the contrary, distributions
upon the death of a Participant shall be made in accordance with the following
requirements and shall otherwise comply with Code Section 401(a)(9) and the
Regulations thereunder. If it is determined, pursuant to Regulations, that the
distribution of a Participant’s interest has begun and the Participant dies
before the entire interest has been distributed, the remaining portion of such
interest shall be distributed at least as rapidly as under the method of
distribution selected pursuant to Section 7.5 as of the date of death. If a
Participant dies before receiving any distributions of the interest in the Plan
or before distributions are deemed to have begun pursuant to Regulations, then
the death benefit shall be distributed to the Participant’s Beneficiaries by
December 31st of the calendar year in which the fifth anniversary of the
Participant’s date of death occurs.

However, in the event that the Participant’s spouse (determined as of the date
of the Participant’s death) is the designated Beneficiary, then in lieu of the
preceding rules, distributions must be made over a period not extending beyond
the life expectancy of such designated Beneficiary and must commence on or
before the later of: (1) December 31st of the calendar year immediately
following the calendar year in which the Participant died; or (2) December 31st
of the calendar year in which the Participant would have attained age 70 1/2. If
the surviving spouse dies before distributions to such spouse begin, then the
5-year distribution requirement of this Section shall apply as if the spouse was
the Participant.

(g)    For purposes of this Section, the life expectancy of a Participant and a
Participant’s spouse may, at the election of the Participant or the
Participant’s spouse, be redetermined in accordance with Regulations, The
election, once made, shall be irrevocable. If no election is made by the time
distributions must commence, then the life expectancy of the Participant and the
Participant’s spouse shall not be subject to recalculation. Life expectancy and
joint and last survivor expectancy shall be computed using the return multiples
in Tables V and VI of Regulation 1.72-9.

(h)    Except as limited by Sections 7.5 and 7.6, whenever the Trustee is to
make a distribution, the distribution may be made on such date or as soon
thereafter as is practicable. However, unless a Former Participant elects in
writing to defer the receipt of benefits (such election may not result in a
death benefit that is more than incidental), the payment of benefits shall occur
not later than the sixtieth (60th) day after the close of the Plan Year in which
the latest of the following events occurs:

(1)    the date on which the Participant attains the earlier of age 65 or the
Normal Retirement Age specified herein;

(2)    the tenth (10th) anniversary of the year in which the Participant
commenced participation in the Plan; or

(3)    the date the Participant terminates his service with the Employer.

 

36



--------------------------------------------------------------------------------

(i)    If a distribution is made to a Participant who has not severed employment
and who is not fully Vested in the Participant’s Account and the Participant may
increase the Vested percentage in such account, then, at any relevant time the
Participant’s Vested portion of the account will be equal to an amount (“X”)
determined by the formula:

X equals P(AB plus D) - D

For purposes of applying the formula: P is the Vested percentage at the relevant
time, AB is the account balance at the relevant time, and D is the amount of
distribution.

 

7.6 HOW PLAN BENEFIT WILL BE DISTRIBUTED

(a)    Distribution of a Participant’s benefit may be made in cash or Company
Stock or both, provided, however, that if a Participant or Beneficiary so
demands, such benefit shall be distributed only in the form of Company Stock.
Prior to making a distribution of benefits, the Administrator shall advise the
Participant or the Participant’s Beneficiary, in writing (or such other form as
permitted by the Internal Revenue Service), of the right to demand that benefits
be distributed solely in Company Stock.

(b)    If a Participant or Beneficiary demands that benefits be distributed
solely in Company Stock, distribution of a Participant’s benefit will be made
entirely in whole shares or other units of Company Stock. Any balance in a
Participant’s Other Investments Account will be applied to acquire for
distribution the maximum number of whole shares or other units of Company Stock
at the then fair market value. Any fractional unit value unexpended will be
distributed in cash. If Company Stock is not available for purchase by the
Trustee, then the Trustee shall hold such balance until Company Stock is
acquired and then make such distribution, subject to Sections 7.5(h) and 7.5(e).

(c)    The Trustee will make distribution from the Trust only on instructions
from the Administrator.

(d)    Notwithstanding anything contained herein to the contrary, if the
Employer charter or by-laws restrict ownership of substantially all shares of
Company Stock to Employees and the Trust Fund, as described in Code
Section 409(h)(2)(B)(ii)(l), the Administrator shall distribute a Participant’s
Account entirely in cash without granting the Participant the right to demand
distribution in shares of Company Stock.

(e)    Except as otherwise provided herein, Company Stock distributed by the
Trustee may be restricted as to sale or transfer by the by-laws or articles of
incorporation of the Employer, provided restrictions are applicable to all
Company Stock of the same class. If a Participant is required to offer the sale
of Company Stock to the Employer before offering to sell Company Stock to a
third party, in no event may the Employer pay a price less than that offered to
the distributee by another potential buyer making a bona fide offer and in no
event shall the Trustee pay a price less than the fair market value of the
Company Stock.

(f)    If Company Stock acquired with the proceeds of an Exempt Loan (described
in Section 5.4 hereof) is available for distribution and consists of more

 

37



--------------------------------------------------------------------------------

than one class, a Participant or the Participant’s Beneficiary must receive
substantially the same proportion of each such class.

 

7.7 DISTRIBUTION FOR MINOR OR INCOMPETENT BENEFICIARY

In the event a distribution is to be made to a minor or incompetent Beneficiary,
then the Administrator may direct that such distribution be paid to the legal
guardian, or if none in the case of a minor Beneficiary, to a parent of such
Beneficiary or a responsible adult with whom the Beneficiary maintains
residence, or to the custodian for such Beneficiary under the Uniform Gift to
Minors Act or Gift to Minors Act, if such is permitted by the laws of the state
in which said Beneficiary resides. Such a payment to the legal guardian,
custodian or parent of a minor Beneficiary shall fully discharge the Trustee,
Employer, and Plan from further liability on account thereof.

 

7.8 LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN

In the event that all, or any portion, of the distribution payable to a
Participant or Beneficiary hereunder shall, at the later of the Participant’s
attainment of age 62 or Normal Retirement Age, remain unpaid solely by reason of
the inability of the Administrator, after sending a registered letter, return
receipt requested, to the last known address, and after further diligent effort,
to ascertain the whereabouts of such Participant or Beneficiary, the amount so
distributable shall be treated as a Forfeiture pursuant to the Plan.
Notwithstanding the foregoing, effective January 1, 2002, or if later, the
adoption date of this amendment and restatement, if the value of a Participant’s
Vested benefit derived from Employer and Employee contributions does not exceed
$5,000 ($3,500 for Plan Years beginning prior to August 6, 1997), then the
amount distributable may, in the sole discretion of the Administrator, either be
treated as a Forfeiture, or be paid directly to an individual retirement account
described in Code Section 408(a) or individual retirement annuity described in
Code Section 408(b) at the time it is determined that the whereabouts of the
Participant or the Participant’s Beneficiary cannot be ascertained. In the event
a Participant or Beneficiary is located subsequent to the Forfeiture, such
benefit shall be restored, first from Forfeitures, if any, and then from an
additional Employer contribution if necessary. However, regardless of the
preceding, a benefit which is lost by reason of escheat under applicable state
law is not treated as a Forfeiture for purposes of this Section nor as an
impermissible forfeiture under the Code.

 

7.9 RIGHT OF FIRST REFUSALS

(a)      If any Participant, the Participant’s Beneficiary or any other person
to whom shares of Company Stock are distributed from the Plan (the “Selling
Participant”) shall, at any time, desire to sell some or all of such shares (the
“Offered Shares”) to a third party (the “Third Party”), the Selling Participant
shall give written notice of such desire to the Employer and the Administrator,
which notice shall contain the number of shares offered for sale, the proposed
terms of the sale and the names and addresses of both the Selling Participant
and Third Party. Both the Trust Fund and the Employer shall each have the right
of first refusal for a period of fourteen (14) days from the date the Selling
Participant gives such written notice to the Employer and the Administrator
(such fourteen (14) day period to run concurrently against the Trust Fund and
the Employer) to acquire the Offered Shares. As between the Trust Fund and the
Employer, the Trust Fund shall have priority to acquire the shares pursuant to
the right of first refusal. The selling price and terms shall be the same as
offered by the Third Party.

 

38



--------------------------------------------------------------------------------

(b)    If the Trust Fund and the Employer do not exercise their right of first
refusal within the required fourteen (14) day period provided above, the Selling
Participant shall have the right, at any time following the expiration of such
fourteen (14) day period, to dispose of the Offered Shares to the Third Party;
provided, however, that (i) no disposition shall be made to the Third Party on
terms more favorable to the Third Party than those set forth in the written
notice delivered by the Selling Participant above, and (ii) if such disposition
shall not be made to a third party on the terms offered to the Employer and the
Trust Fund, the offered Shares shall again be subject to the right of first
refusal set forth above.

(c)    The closing pursuant to the exercise of the right of first refusal under
Section 7.9(a) above shall take place at such place agreed upon between the
Administrator and the Selling Participant, but not later than ten (10) days
after the Employer or the Trust Fund shall have notified the Selling Participant
of the exercise of the right of first refusal. At such closing, the Selling
Participant shall deliver certificates representing the Offered Shares duly
endorsed in blank for transfer, or with stock powers attached duly executed in
blank with all required transfer tax stamps attached or provided for, and the
Employer or the Trust Fund shall deliver the purchase price, or an appropriate
portion thereof, to the Selling Participant.

(d)    Except as provided in this paragraph (d), no Company Stock acquired with
the proceeds of an Exempt Loan complying with the requirements of Section 5.4
hereof shall be subject to a right of first refusal. Company Stock acquired with
the proceeds of an Exempt Loan, which is distributed to a Participant or
Beneficiary, shall be subject to the right of first refusal provided for in
paragraph (a) of this Section only so long as the Company Stock is not publicly
traded. The term “publicly traded” refers to a securities exchange registered
under Section 6 of the Securities Exchange Act of 1934 (15 U.S.C. 78f) or that
is quoted on a system sponsored by a national securities association registered
under Section 15A(b) of the Securities Exchange Act (15 U.S.C. 780). In
addition, in the case of Company Stock which was acquired with the proceeds of a
loan described in Section 5.4, the selling price and other terms under the right
must not be less favorable to the seller than the greater of the value of the
security determined under Section 6.2, or the purchase price and other terms
offered by a buyer (other than the Employer or the Trust Fund), making a good
faith offer to purchase the security. The right of first refusal must lapse no
later than fourteen (14) days after the security holder gives notice to the
holder of the right that an offer by a third party to purchase the security has
been made. The right of first refusal shall comply with the provisions of
paragraphs (a), (b) and (c) of this Section, except to the extent those
provisions may conflict with the provisions of this paragraph.

 

7.10 STOCK CERTIFICATE LEGEND

Certificates for shares distributed pursuant to the Plan shall contain the
following legend:

“The shares represented by this certificate are transferable only upon
compliance with the terms of EMPLOYEE STOCK OWNERSHIP PLAN FOR FEDERAL TRUST
CORPORATION AND ITS SUBSIDIARIES effective as of January 1, 2002, which grants
to Federal Trust Corporation a right of first refusal, a copy of said Plan being
on file in the office of the Company.”

 

39



--------------------------------------------------------------------------------

7.11 PUT OPTION

(a)    If Company Stock which was not acquired with the proceeds of an Exempt
Loan is distributed to a Participant and such Company Stock is not readily
tradeable on an established securities market, a Participant has a right to
require the Employer to repurchase the Company Stock distributed to such
Participant under a fair valuation formula. Such Stock shall be subject to the
provisions of Section 7.11(c).

(b)    Company Stock which is acquired with the proceeds of an Exempt Loan and
which is not publicly traded when distributed, or if it is subject to a trading
limitation when distributed, must be subject to a put option. For purposes of
this paragraph, a “trading limitation” on a Company Stock is a restriction under
any Federal or State securities law or any regulation thereunder, or an
agreement (not prohibited by Section 7.12) affecting the Company Stock which
would make the Company Stock not as freely tradeable as stock not subject to
such restriction.

(c)    The put option must be exercisable only by a Participant, by the
Participant’s donees, or by a person (including an estate or its distributee) to
whom the Company Stock passes by reason of a Participant’s death. (Under this
paragraph Participant or Former Participant means a Participant or Former
Participant and the beneficiaries of the Participant or Former Participant under
the Plan.) The put option must permit a Participant to put the Company Stock to
the Employer. Under no circumstances may the put option bind the Plan. However,
it shall grant the Plan an option to assume the rights and obligations of the
Employer at the time that the put option is exercised. If it is known at the
time a loan is made that Federal or State law will be violated by the Employer
honoring such put option, the put option must permit the Company Stock to be
put, in a manner consistent with such law, to a third party (e.g., an affiliate
of the Employer or a shareholder other than the Plan) that has substantial net
worth at the time the loan is made and whose net worth is reasonably expected to
remain substantial.

The put option shall commence as of the day following the date the Company Stock
is distributed to the Former Participant and end sixty (60) days thereafter and
if not exercised within such sixty (60) day period, an additional sixty (60) day
option shall commence on the first day of the fifth month of the Plan Year next
following the date the stock was distributed to the Former Participant (or such
other sixty (60) day period as provided in Regulations). However, in the case of
Company Stock that is publicly traded without restrictions when distributed but
ceases to be so traded within either of the sixty (60) day periods described
herein after distribution, the Employer must notify each holder of such Company
Stock in writing on or before the tenth day after the date the Company Stock
ceases to be so traded that for the remainder of the applicable sixty (60) day
period the Company Stock is subject to the put option. The number of days
between the tenth day and the date on which notice is actually given, if later
than the tenth day, must be added to the duration of the put option. The notice
must inform distributees of the term of the put options that they are to hold.
The terms must satisfy the requirements of this paragraph.

The put option is exercised by the holder notifying the Employer in writing that
the put option is being exercised; the notice shall state the name and

 

40



--------------------------------------------------------------------------------

address of the holder and the number of shares to be sold. The period during
which a put option is exercisable does not include any time when a distributee
is unable to exercise it because the party bound by the put option is prohibited
from honoring it by applicable Federal or State law. The price at which a put
option must be exercisable is the value of the Company Stock determined in
accordance with Section 6.2. Payment under the put option involving a “Total
Distribution” shall be paid in substantially equal monthly, quarterly,
semiannual or annual installments over a period certain beginning not later than
thirty (30) days after the exercise of the put option and not extending beyond
five (5) years. The deferral of payment is reasonable if adequate security and a
reasonable interest rate on the unpaid amounts are provided. The amount to be
paid under the put option involving installment distributions must be paid not
later than thirty (30) days after the exercise of the put option. Payment under
a put option must not be restricted by the provisions of a loan or any other
arrangement, including the terms of the Employer articles of incorporation,
unless so required by applicable state law.

For purposes of this Section, “Total Distribution” means a distribution to a
Participant or the Participant’s Beneficiary within one (1) taxable year of the
entire Vested Participant’s Account.

(d)    An arrangement involving the Plan that creates a put option must not
provide for the issuance of put options other than as provided under this
Section. The Plan (and the Trust Fund) must not otherwise obligate itself to
acquire Company Stock from a particular holder thereof at an indefinite time
determined upon the happening of an event such as the death of the holder.

 

7.12 NONTERMINABLE PROTECTIONS AND RIGHTS

No Company Stock, except as provided in Section 7.10 and Section 7.11(b),
acquired with the proceeds of a loan described in Section 5.4 hereof may be
subject to a put, call, or other option, or buy-sell or similar arrangement when
held by and when distributed from the Trust Fund, whether or not the Plan is
then an ESOP. The protections and rights granted in this Section are
nonterminable, and such protections and rights shall continue to exist under the
terms of this Plan so long as any Company Stock acquired with the proceeds of a
loan described in Section 5.4 hereof is held by the Trust Fund or by any
Participant or other person for whose benefit such protections and rights have
been created, and neither the repayment of such loan nor the failure of the Plan
to be an ESOP, nor an amendment of the Plan shall cause a termination of said
protections and rights.

 

7.13 QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION

All rights and benefits, including elections, provided to a Participant in this
Plan shall be subject to the rights afforded to any “alternate payee” under a
“qualified domestic relations order.” Furthermore, a distribution to an
“alternate payee” shall be permitted if such distribution is authorized by a
“qualified domestic relations order,” even if the affected Participant has not
separated from service and has not reached the “earliest retirement age” under
the Plan. For the purposes of this Section, “alternate payee,” “qualified
domestic relations order” and “earliest retirement age” shall have the meaning
set forth under Code Section 414(p).

 

41



--------------------------------------------------------------------------------

ARTICLE VIll

TRUSTEE

 

8.1 BASIC RESPONSIBILITIES OF THE TRUSTEE

(a)    The Trustee shall have the following categories of responsibilities:

(1)    Consistent with the “funding policy and method” determined by the
Employer, to invest, manage, and control the Plan assets subject, however, to
the direction of the Employer or an Investment Manager appointed by the Employer
or any agent of the Employer;

(2)    At the direction of the Administrator, to pay benefits required under the
Plan to be paid to Participants, or, in the event of their death, to their
Beneficiaries; and

(3)    To maintain records of receipts and disbursements and furnish to the
Employer and/or Administrator for each Plan Year a written annual report
pursuant to Section 8.7.

(b)    In the event that the Trustee shall be directed by the Employer, or an
Investment Manager or other agent appointed by the Employer with respect to the
investment of any or all Plan assets, the Trustee shall have no liability with
respect to the investment of such assets, but shall be responsible only to
execute such investment instructions as so directed.

(1)    The Trustee shall be entitled to rely fully on the written (or other form
acceptable to the Administrator and the Trustee, including, but not limited to,
voice recorded) instructions of the Employer, or any Fiduciary or nonfiduciary
agent of the Employer, in the discharge of such duties, and shall not be liable
for any loss or other liability, resulting from such direction (or lack of
direction) of the investment of any part of the Plan assets.

(2)    The Trustee may delegate the duty of executing such instructions to any
nonfiduciary agent, which may be an affiliate of the Trustee or any Plan
representative.

(c)    If there shall be more than one Trustee, they shall act by a majority of
their number, but may authorize one or more of them to sign papers on their
behalf.

 

42



--------------------------------------------------------------------------------

8.2 INVESTMENT POWERS AND DUTIES OF THE TRUSTEE

(a)    The Trustee shall invest and reinvest the Trust Fund to keep the Trust
Fund invested without distinction between principal and income and in such
securities or property, real or personal, wherever situated, as the Trustee
shall deem advisable, including, but not limited to, stocks, common or
preferred, open-end or close-end mutual funds, bonds and other evidences of
indebtedness or ownership, and real estate or any interest therein. The Trustee
shall at all times in making investments of the Trust Fund consider, among other
factors, the short and long-term financial needs of the Plan on the basis of
information furnished by the Employer. In making such investments, the Trustee
shall not be restricted to securities or other property of the character
expressly authorized by the applicable law for trust investments; however, the
Trustee shall give due regard to any limitations imposed by the Code or the Act
so that at all times the Plan may qualify as an Employee Stock Ownership Plan
and Trust.

(b)    The Trustee may employ a bank or trust company pursuant to the terms of
its usual and customary bank agency agreement, under which the duties of such
bank or trust company shall be of a custodial, clerical and record-keeping
nature.

(c)    In the event the Trustee invests any part of the Trust Fund, pursuant to
the directions of the Administrator, in any shares of stock issued by the
Employer, and the Administrator thereafter directs the Trustee to dispose of
such investment, or any part thereof, under circumstances which, in the opinion
of counsel for the Trustee, require registration of the securities under the
Securities Act of 1933 and/or qualification of the securities under the Blue Sky
laws of any state or states, then the Employer at its own expense, will take or
cause to be taken any and all such action as may be necessary or appropriate to
effect such registration and/or qualification.

 

8.3 OTHER POWERS OF THE TRUSTEE

The Trustee, in addition to all powers and authorities under common law,
statutory authority, including the Act, and other provisions of the Plan, shall
have the following powers and authorities, to be exercised in the Trustee’s sole
discretion:

(a)    To purchase, or subscribe for, any securities or other property and to
retain the same. In conjunction with the purchase of securities, margin accounts
may be opened and maintained;

(b)    To sell, exchange, convey, transfer, grant options to purchase, or
otherwise dispose of any securities or other property held by the Trustee, by
private contract or at public auction. No person dealing with the Trustee shall
be bound to see to the application of the purchase money or to inquire into the
validity, expediency, or propriety of any such sale or other disposition, with
or without advertisement;

(c)    To vote upon any stocks, bonds, or other securities; to give general or
special proxies or powers of attorney with or without power of substitution; to
exercise any conversion privileges, subscription rights or other options, and to
make any payments incidental thereto; to oppose, or to consent to, or otherwise
participate in, corporate reorganizations or other changes affecting corporate
securities, and to delegate discretionary powers, and to pay

 

43



--------------------------------------------------------------------------------

any assessments or charges in connection therewith; and generally to exercise
any of the powers of an owner with respect to stocks, bonds, securities, or
other property. However, the Trustee shall not vote proxies relating to
securities for which it has not been assigned full investment management
responsibilities. In those cases where another party has such investment
authority or discretion, the Trustee will deliver all proxies to said party who
will then have full responsibility for voting those proxies;

(d)    To cause any securities or other property to be registered in the
Trustee’s own name or in the name of one or more of the Trustee’s nominees, in a
clearing corporation, in a depository, or in entry form or in bearer form, but
the books and records of the Trustee shall at all times show that all such
investments are part of the Trust Fund;

(e)    To borrow or raise money for the purposes of the Plan in such amount, and
upon such terms and conditions, as the Trustee shall deem advisable; and for any
sum so borrowed, to issue a promissory note as Trustee, and to secure the
repayment thereof by pledging all, or any part, of the Trust Fund; and no person
lending money to the Trustee shall be bound to see to the application of the
money lent or to inquire into the validity, expediency, or propriety of any
borrowing;

(f)    To keep such portion of the Trust Fund in cash or cash balances as the
Trustee may, from time to time, deem to be in the best interests of the Plan,
without liability for interest thereon;

(g)    To accept and retain for such time as the Trustee may deem advisable any
securities or other property received or acquired as Trustee hereunder, whether
or not such securities or other property would normally be purchased as
investments hereunder;

(h)    To make, execute, acknowledge, and deliver any and all documents of
transfer and conveyance and any and all other instruments that may be necessary
or appropriate to carry out the powers herein granted;

(i)    To settle, compromise, or submit to arbitration any claims, debts, or
damages due or owing to or from the Plan, to commence or defend suits or legal
or administrative proceedings, and to represent the Plan in all suits and legal
and administrative proceedings;

(j)    To employ suitable agents and counsel and to pay their reasonable
expenses and compensation, and such agent or counsel may or may not be agent or
counsel for the Employer;

(k)    To apply for and procure from responsible insurance companies, to be
selected by the Administrator, as an investment of the Trust Fund such annuity,
or other Contracts (on the life of any Participant) as the Administrator shall
deem proper; to exercise, at any time or from time to time, whatever rights and
privileges may be granted under such annuity, or other Contracts; to collect,
receive, and settle for the proceeds of all such annuity or other Contracts as
and when entitled to do so under the provisions thereof;

 

44



--------------------------------------------------------------------------------

(I)    To invest funds of the Trust in time deposits or savings accounts bearing
a reasonable rate of interest or in cash or cash balances without liability for
interest thereon;

(m)    To invest in Treasury Bills and other forms of United States government
obligations;

(n)    To invest in shares of investment companies registered under the
Investment Company Act of 1940;

(o)    To deposit monies in federally insured savings accounts or certificates
of deposit in banks or savings and loan associations;

(p)    To vote Company Stock as provided in Section 8.4;

(q)    To consent to or otherwise participate in reorganizations,
recapitalizations, consolidations, mergers and similar transactions with respect
to Company Stock or any other securities and to pay any assessments or charges
in connection therewith;

(r)    To deposit such Company Stock (but only if such deposit does not violate
the provisions of Section 8.4 hereof) or other securities in any voting trust,
or with any protective or like committee, or with a trustee or with depositories
designated thereby;

(s)    To sell or exercise any options, subscription rights and conversion
privileges and to make any payments incidental thereto;

(t)    To exercise any of the powers of an owner, with respect to such Company
Stock and other securities or other property comprising the Trust Fund. The
Administrator, with the Trustee’s approval, may authorize the Trustee to act on
any administrative matter or class of matters with respect to which direction or
instruction to the Trustee by the Administrator is called for hereunder without
specific direction or other instruction from the Administrator;

(u)    To sell, purchase and acquire put or call options if the options are
traded on and purchased through a national securities exchange registered under
the Securities Exchange Act of 1934, as amended, or, if the options are not
traded on a national securities exchange, are guaranteed by a member firm of the
New York Stock Exchange regardless of whether such options are covered;

(v)    To do all such acts and exercise all such rights and privileges, although
not specifically mentioned herein, as the Trustee may deem necessary to carry
out the purposes of the Plan.

 

45



--------------------------------------------------------------------------------

8.4 VOTING COMPANY STOCK

The Trustee shall vote all Company Stock held by it as part of the Plan assets.
Provided, however, that if any agreement entered into by the Trust provides for
voting of any shares of Company Stock pledged as security for any obligation of
the Plan, then such shares of Company Stock shall be voted in accordance with
such agreement. If the Trustee does not timely receive voting directions from a
Participant or Beneficiary with respect to any Company Stock allocated to that
Participant’s or Beneficiary’s Company Stock Account, the Trustee shall vote
such Company Stock.

Notwithstanding the foregoing, if the Employer has a registration-type class of
securities, each Participant or Beneficiary shall be entitled to direct the
Trustee as to the manner in which the Company Stock which is entitled to vote
and which is allocated to the Company Stock Account of such Participant or
Beneficiary is to be voted. If the Employer does not have a registration-type
class of securities, each Participant or Beneficiary in the Plan shall be
entitled to direct the Trustee as to the manner in which voting rights on shares
of Company Stock which are allocated to the Company Stock Account of such
Participant or Beneficiary are to be exercised with respect to any corporate
matter which involves the voting of such shares with respect to the approval or
disapproval of any corporate merger or consolidation, recapitalization,
reclassification, liquidation, dissolution, sale of substantially all assets of
a trade or business, or such similar transaction as prescribed in Regulations.
For purposes of this Section the term “registration-type class of securities”
means: (A) a class of securities required to be registered under Section 12 of
the Securities Exchange Act of 1934; and (B) a class of securities which would
be required to be so registered except for the exemption from registration
provided in subsection (g)(2)(H) of such Section 12.

If the Employer does not have a registration-type class of securities and the
by-laws of the Employer require the Plan to vote an issue in a manner that
reflects a one-man, one-vote philosophy, each Participant or Beneficiary shall
be entitled to cast one vote on an issue and the Trustee shall vote the shares
held by the Plan in proportion to the results of the votes cast on the issue by
the Participants and Beneficiaries.

 

8.5 DUTIES OF THE TRUSTEE REGARDING PAYMENTS

At the direction of the Administrator, the Trustee shall, from time to time, in
accordance with the terms of the Plan, make payments out of the Trust Fund. The
Trustee shall not be responsible in any way for the application of such
payments.

 

8.6 TRUSTEE’S COMPENSATION AND EXPENSES AND TAXES

The Trustee shall be paid such reasonable compensation as set forth in the
Trustee’s fee schedule (if the Trustee has such a schedule) or as agreed upon in
writing by the Employer and the Trustee. However, an individual serving as
Trustee who already receives full-time pay from the Employer shall not receive
compensation from the Plan. In addition, the Trustee shall be reimbursed for any
reasonable expenses, including reasonable counsel fees incurred by it as
Trustee. Such compensation and expenses shall be paid from the Trust Fund unless
paid or advanced by the Employer. All taxes of any kind whatsoever that may be
levied or assessed under existing or future laws upon, or in respect of, the
Trust Fund or the income thereof, shall be paid from the Trust Fund.

 

8.7 ANNUAL REPORT OF THE TRUSTEE

(a)    Within a reasonable period of time after the later of the Anniversary
Date or receipt of the Employer contribution for each Plan Year, the

 

46



--------------------------------------------------------------------------------

Trustee, or its agent, shall furnish to the Employer and Administrator a written
statement of account with respect to the Plan Year for which such contribution
was made setting forth:

(1)    the net income, or loss, of the Trust Fund;

(2)    the gains, or losses, realized by the Trust Fund upon sales or other
disposition of the assets;

(3)    the increase, or decrease, in the value of the Trust Fund;

(4)    all payments and distributions made from the Trust Fund; and

(5)    such further information as the Trustee and/or Administrator deems
appropriate.

(b)    The Employer, promptly upon its receipt of each such statement of
account, shall acknowledge receipt thereof in writing and advise the Trustee
and/or Administrator of its approval or disapproval thereof. Failure by the
Employer to disapprove any such statement of account within thirty (30) days
after its receipt thereof shall be deemed an approval thereof. The approval by
the Employer of any statement of account shall be binding on the Employer and
the Trustee as to all matters contained in the statement to the same extent as
if the account of the Trustee had been settled by judgment or decree in an
action for a judicial settlement of its account in a court of competent
jurisdiction in which the Trustee, the Employer and all persons having or
claiming an interest in the Plan were parties. However, nothing contained in
this Section shall deprive the Trustee of its right to have its accounts
judicially settled if the Trustee so desires.

 

8.8 AUDIT

(a)    If an audit of the Plan’s records shall be required by the Act and the
regulations thereunder for any Plan Year, the Administrator shall direct the
Trustee to engage on behalf of all Participants an independent qualified public
accountant for that purpose. Such accountant shall, after an audit of the books
and records of the Plan in accordance with generally accepted auditing
standards, within a reasonable period after the close of the Plan Year, furnish
to the Administrator and the Trustee a report of the audit setting forth the
accountant’s opinion as to whether any statements, schedules or lists that are
required by Act Section 103 or the Secretary of Labor to be filed with the
Plan’s annual report, are presented fairly in conformity with generally accepted
accounting principles applied consistently.

(b)    All auditing and accounting fees shall be an expense of and may, at the
election of the Employer, be paid from the Trust Fund.

(c)    If some or all of the information necessary to enable the Administrator
to comply with Act Section 103 is maintained by a bank, insurance company, or
similar institution, regulated, supervised, and subject to periodic examination
by a state or federal agency, then it shall transmit and certify the accuracy of
that information to the Administrator as provided in Act Section 103(b) within
one hundred twenty (120) days after the end of the Plan Year or by such other
date as may be prescribed under regulations of the Secretary of Labor.

 

47



--------------------------------------------------------------------------------

8.9 RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE

(a)    Unless otherwise agreed to by both the Trustee and the Employer, a
Trustee may resign at any time by delivering to the Employer, at least thirty
(30) days before its effective date, a written notice of resignation.

(b)    Unless otherwise agreed to by both the Trustee and the Employer, the
Employer may remove a Trustee at any time by delivering to the Trustee, at least
thirty (30) days before its effective date, a written notice of such Trustee’s
removal.

(c)    Upon the death, resignation, incapacity, or removal of any Trustee, a
successor may be appointed by the Employer; and such successor, upon accepting
such appointment in writing and delivering same to the Employer, shall, without
further act, become vested with all the powers and responsibilities of the
predecessor as if such successor had been originally named as a Trustee herein.
Until such a successor is appointed, the remaining Trustee or Trustees shall
have full authority to act under the terms of the Plan.

(d)    The Employer may designate one or more successors prior to the death,
resignation, incapacity, or removal of a Trustee. In the event a successor is so
designated by the Employer and accepts such designation, the successor shall,
without further act, become vested with all the powers and responsibilities of
the predecessor as if such successor had been named as Trustee herein
immediately upon the death, resignation, incapacity, or removal of the
predecessor.

(e)    Whenever any Trustee hereunder ceases to serve as such, the Trustee shall
furnish to the Employer and Administrator a written statement of account with
respect to the portion of the Plan Year during which the individual or entity
served as Trustee. This statement shall be either (i) included as part of the
annual statement of account for the Plan Year required under Section 8.7 or (ii)
set forth in a special statement. Any such special statement of account should
be rendered to the Employer no later than the due date of the annual statement
of account for the Plan Year. The procedures set forth in Section 8.7 for the
approval by the Employer of annual statements of account shall apply to any
special statement of account rendered hereunder and approval by the Employer of
any such special statement in the manner provided in Section 8.7 shall have the
same effect upon the statement as the Employer’s approval of an annual statement
of account. No successor to the Trustee shall have any duty or responsibility to
investigate the acts or transactions of any predecessor who has rendered all
statements of account required by Section 8.7 and this subparagraph.

8.10    TRANSFER OF INTEREST

Notwithstanding any other provision contained in this Plan, the Trustee at the
direction of the Administrator shall transfer the Vested interest, if any, of a
Participant to another trust forming part of a pension, profit sharing or stock
bonus plan maintained by such Participant’s new employer and represented by said
employer in writing as meeting the requirements of Code Section 401 (a),
provided that the trust to which such transfers are made permits the transfer to
be made.

 

48



--------------------------------------------------------------------------------

8.11 TRUSTEE INDEMNIFICATION

The Employer agrees to indemnify and hold harmless the Trustee against any and
all claims, losses, damages, expenses and liabilities the Trustee may incur in
the exercise and performance of the Trustee’s power and duties hereunder, unless
the same are determined to be due to gross negligence or willful misconduct.

 

8.12 DIRECT ROLLOVER

(a)    Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a “distributee’s” election under this Section, a “distributee”
may elect, at the time and in the manner prescribed by the Administrator, to
have any portion of an “eligible rollover distribution” that is equal to at
least $500 paid directly to an “eligible retirement plan” specified by the
“distributee” in a “direct rollover.”

(b)    For purposes of this Section the following definitions shall apply:

(1)    An “eligible rollover distribution” is any distribution of all or any
portion of the balance to the credit of the “distributee,” except that an
“eligible rollover distribution” does not include: any distribution that is one
of a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the “distributee” or the
joint lives (or joint life expectancies) of the “distributee” and the
“distributee’s” designated beneficiary, or for a specified period of ten years
or more; any distribution to the extent such distribution is required under Code
Section 401(a)(9); the portion of any other distribution that is not includible
in gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities); any hardship distribution
described in Code Section 401(k)(2)(B)(i)(IV); and any other distribution that
is reasonably expected to total less than $200 during a year.

(2)    An “eligible retirement plan” is an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b), an annuity plan described in Code Section 403(a), or a
qualified trust described in Code Section 401(a), that accepts the
“distributee’s” “eligible rollover distribution.” However, in the case of an
“eligible rollover distribution” to the surviving spouse, an “eligible
retirement plan” is an individual retirement account or individual retirement
annuity.

(3)    A “distributee” includes an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving spouse and the Employee’s or former
Employee’s spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are “distributees”
with regard to the interest of the spouse or former spouse.

(4)    A “direct rollover” is a payment by the Plan to the “eligible retirement
plan” specified by the “distributee.”

 

49



--------------------------------------------------------------------------------

ARTICLE IX

AMENDMENT, TERMINATION AND MERGERS

 

9.1 AMENDMENT

(a)    The Employer shall have the right at any time to amend this Plan subject
to the limitations of this Section, However, any amendment which affects the
rights, duties or responsibilities of the Trustee or Administrator, may only be
made with the Trustee’s or Administrator’s written consent. Any such amendment
shall become effective as provided therein upon its execution. The Trustee shall
not be required to execute any such amendment unless the amendment affects the
duties of the Trustee hereunder.

(b)    No amendment to the Plan shall be effective if it authorizes or permits
any part of the Trust Fund (other than such part as is required to pay taxes and
administration expenses) to be used for or diverted to any purpose other than
for the exclusive benefit of the Participants or their Beneficiaries or estates;
or causes any reduction in the amount credited to the account of any
Participant; or causes or permits any portion of the Trust Fund to revert to or
become property of the Employer.

(c)    Except as permitted by Regulations (including Regulation 1.411(d)-4) or
other IRS guidance, no Plan amendment or transaction having the effect of a Plan
amendment (such as a merger, plan transfer or similar transaction) shall be
effective if it eliminates or reduces any “Section 411(d)(6) protected benefit”
or adds or modifies conditions relating to “Section 411(d)(6) protected
benefits” which results in a further restriction on such benefit unless such
“Section 411(d)(6) protected benefits” are preserved with respect to benefits
accrued as of the later of the adoption date or effective date of the amendment.
“Section 411(d)(6) protected benefits” are benefits described in Code
Section 411(d)(6)(A), early retirement benefits and retirement-type subsidies,
and optional forms of benefit. A Plan amendment that eliminates or restricts the
ability of a Participant to receive payment of the Participant’s interest in the
Plan under a particular optional form of benefit will be permissible if the
amendment satisfies the conditions in (1) and (2) below:

(1)    The amendment provides a single-sum distribution form that is otherwise
identical to the optional form of benefit eliminated or restricted. For purposes
of this condition (1), a single-sum distribution form is otherwise identical
only if it is identical in all respects to the eliminated or restricted optional
form of benefit (or would be identical except that it provides greater rights to
the Participant) except with respect to the timing of payments after
commencement.

(2)    The amendment is not effective unless the amendment provides that the
amendment shall not apply to any distribution with an annuity starting date
earlier than the earlier of: (i) the ninetieth (90th) day after the date the
Participant receiving the distribution has been furnished a summary that
reflects the amendment and that satisfies the Act requirements at 29 CFR
2520.104b-3 (relating to a summary of material modifications) or (ii) the first
day of the second Plan Year following the Plan Year in which the amendment is
adopted.

 

50



--------------------------------------------------------------------------------

In addition, no such amendment shall have the effect of terminating the
protections and rights set forth in Section 7.12, unless such termination shall
then be permitted under the applicable provisions of the Code and Regulations;
such a termination is currently expressly prohibited by Regulation
54.4975-11(a)(3)(ii).

 

9.2 TERMINATION

(a)    The Employer shall have the right at any time to terminate the Plan by
delivering to the Trustee and Administrator written notice of such termination.
Upon any full or partial termination, all amounts credited to the affected
Participants’ Accounts shall become 100% Vested as provided in Section 7.4 and
shall not thereafter be subject to forfeiture, and all unallocated amounts,
including Forfeitures, shall be allocated to the accounts of all Participants in
accordance with the provisions hereof.

(b)    Upon the full termination of the Plan, the Employer shall direct the
distribution of the assets of the Trust Fund to Participants in a manner which
is consistent with and satisfies the provisions of Sections 7.5 and 7.6. Except
as permitted by Regulations, the termination of the Plan shall not result in the
reduction of “Section 411(d)(6) protected benefits” in accordance with
Section 9.1(c).

 

9.3 MERGER, CONSOLIDATION OR TRANSFER OF ASSETS

This Plan and Trust may be merged or consolidated with, or its assets and/or
liabilities may be transferred to any other plan and trust only if the benefits
which would be received by a Participant of this Plan, in the event of a
termination of the Plan immediately after such transfer, merger or
consolidation, are at least equal to the benefits the Participant would have
received if the Plan had terminated immediately before the transfer, merger or
consolidation, and such transfer, merger or consolidation does not otherwise
result in the elimination or reduction of any “Section 411(d)(6) protected
benefits” in accordance with Section 9.1(c).

ARTICLE X

TOP HEAVY

 

10.1 TOP HEAVY PLAN REQUIREMENTS

For any Top Heavy Plan Year, the Plan shall provide the special vesting
requirements of Code Section 416(b) pursuant to Section 7.4 of the Plan and the
special minimum allocation requirements of Code Section 416(c) pursuant to
Section 4.3 of the Plan.

 

10.2 DETERMINATION OF TOP HEAVY STATUS

(a)    This Plan shall be a Top Heavy Plan for any Plan Year in which, as of the
Determination Date, (1) the Present Value of Accrued Benefits of Key Employees
and (2) the sum of the Aggregate Accounts of Key Employees under this Plan and
all plans of an Aggregation Group, exceeds sixty percent (60%) of the Present
Value of Accrued Benefits and the Aggregate Accounts of all Key and Non-Key
Employees under this Plan and all plans of an Aggregation Group.

If any Participant is a Non-Key Employee for any Plan Year, but such Participant
was a Key Employee for any prior Plan Year, such Participant’s

 

51



--------------------------------------------------------------------------------

Present Value of Accrued Benefit and/or Aggregate Account balance shall not be
taken into account for purposes of determining whether this Plan is a Top Heavy
Plan (or whether any Aggregation Group which includes this Plan is a Top Heavy
Group). In addition, if a Participant or Former Participant has not performed
any services for any Employer maintaining the Plan at any time during the five
year period ending on the Determination Date, any accrued benefit for such
Participant or Former Participant shall not be taken into account for the
purposes of determining whether this Plan is a Top Heavy Plan.

(b)     Aggregate Account: A Participant’s Aggregate Account as of the
Determination Date is the sum of:

(1)    the Participant’s Account balance as of the most recent valuation
occurring within a twelve (12) month period ending on the Determination Date.

(2)    an adjustment for any contributions due as of the Determination Date.
Such adjustment shall be the amount of any contributions actually made after the
Valuation Date but due on or before the Determination Date, except for the first
Plan Year when such adjustment shall also reflect the amount of any
contributions made after the Determination Date that are allocated as of a date
in that first Plan Year.

(3)    any Plan distributions made within the Plan Year that includes the
Determination Date or within the four (4) preceding Plan Years. However, in the
case of distributions made after the Valuation Date and prior to the
Determination Date, such distributions are not included as distributions for top
heavy purposes to the extent that such distributions are already included in the
Participant’s Aggregate Account balance as of the Valuation Date.
Notwithstanding anything herein to the contrary, all distributions, including
distributions under a terminated plan which if it had not been terminated would
have been required to be included in an Aggregation Group, will be counted.
Further, distributions from the Plan (including the cash value of life insurance
policies) of a Participant’s account balance because of death shall be treated
as a distribution for the purposes of this paragraph.

(4)    any Employee contributions, whether voluntary or mandatory. However,
amounts attributable to tax deductible qualified voluntary employee
contributions shall not be considered to be a part of the Participant’s
Aggregate Account balance.

(5)    with respect to unrelated rollovers and plan-to-plan transfers (ones
which are both initiated by the Employee and made from a plan maintained by one
employer to a plan maintained by another employer), if this Plan provides the
rollovers or plan-to-plan transfers, it shall always consider such rollovers or
plan-to-plan transfers as a distribution for the purposes of this Section. If
this Plan is the plan accepting such rollovers or plan-to-plan transfers, it
shall not consider such rollovers or plan-to-plan transfers as part of the
Participant’s Aggregate Account balance.

(6)    with respect to related rollovers and plan-to-plan transfers (ones either
not initiated by the Employee or made to a plan maintained by the

 

52



--------------------------------------------------------------------------------

same employer), if this Plan provides the rollover or plan-to-plan transfer, it
shall not be counted as a distribution for purposes of this Section. If this
Plan is the plan accepting such rollover or plan-to-plan transfer, it shall
consider such rollover or plan-to-plan transfer as part of the Participant’s
Aggregate Account balance, irrespective of the date on which such rollover or
plan-to-plan transfer is accepted.

(7)    For the purposes of determining whether two employers are to be treated
as the same employer in (5) and (6) above, all employers aggregated under Code
Section 414(b), (c), (m) and (o) are treated as the same employer.

(c)    “Aggregation Group” means either a Required Aggregation Group or a
Permissive Aggregation Group as hereinafter determined.

(1)    Required Aggregation Group: In determining a Required Aggregation Group
hereunder, each plan of the Employer in which a Key Employee is a participant in
the Plan Year containing the Determination Date or any of the four preceding
Plan Years, and each other plan of the Employer which enables any plan in which
a Key Employee participates to meet the requirements of Code Sections 401(a)(4)
or 410, will be required to be aggregated. Such group shall be known as a
Required Aggregation Group.

In the case of a Required Aggregation Group, each plan in the group will be
considered a Top Heavy Plan if the Required Aggregation Group is a Top Heavy
Group. No plan in the Required Aggregation Group will be considered a Top Heavy
Plan if the Required Aggregation Group is not a Top Heavy Group.

(2)    Permissive Aggregation Group: The Employer may also include any other
plan not required to be included in the Required Aggregation Group, provided the
resulting group, taken as a whole, would continue to satisfy the provisions of
Code Sections 401(a)(4) and 410. Such group shall be known as a Permissive
Aggregation Group.

In the case of a Permissive Aggregation Group, only a plan that is part of the
Required Aggregation Group will be considered a Top Heavy Plan if the Permissive
Aggregation Group is a Top Heavy Group. No plan in the Permissive Aggregation
Group will be considered a Top Heavy Plan if the Permissive Aggregation Group is
not a Top Heavy Group.

(3)    Only those plans of the Employer in which the Determination Dates fall
within the same calendar year shall be aggregated in order to determine whether
such plans are Top Heavy Plans.

(4)    An Aggregation Group shall include any terminated plan of the Employer if
it was maintained within the last five (5) years ending on the Determination
Date.

(d)    “Determination Date” means (a) the last day of the preceding Plan Year,
or (b) in the case of the first Plan Year, the last day of such Plan Year.

 

53



--------------------------------------------------------------------------------

(e)    Present Value of Accrued Benefit: In the case of a defined benefit plan,
the Present Value of Accrued Benefit for a Participant other than a Key
Employee, shall be as determined using the single accrual method used for all
plans of the Employer and Affiliated Employers, or if no such single method
exists, using a method which results in benefits accruing not more rapidly than
the slowest accrual rate permitted under Code Section 411(b)(1)(C). The
determination of the Present Value of Accrued Benefit shall be determined as of
the most recent valuation date that falls within or ends with the 12-month
period ending on the Determination Date except as provided in Code Section 416
and the Regulations thereunder for the first and second plan years of a defined
benefit plan.

(f)    “Top Heavy Group” means an Aggregation Group in which, as of the
Determination Date, the sum of:

(1)    the Present Value of Accrued Benefits of Key Employees under all defined
benefit plans included in the group, and

(2)    the Aggregate Accounts of Key Employees under all defined contribution
plans included in the group,

exceeds sixty percent (60%) of a similar sum determined for all Participants.

ARTICLE XI

MISCELLANEOUS

11.1    PARTICIPANT’S RIGHTS

This Plan shall not be deemed to constitute a contract between the Employer and
any Participant or to be a consideration or an inducement for the employment of
any Participant or Employee. Nothing contained in this Plan shall be deemed to
give any Participant or Employee the right to be retained in the service of the
Employer or to interfere with the right of the Employer to discharge any
Participant or Employee at any time regardless of the effect which such
discharge shall have upon the Employee as a Participant of this Plan.

11.2    ALIENATION

(a)    Subject to the exceptions provided below, and as otherwise permitted by
the Code and Act, no benefit which shall be payable out of the Trust Fund to any
person (including a Participant or the Participant’s Beneficiary) shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, or charge the same shall be void; and no
such benefit shall in any manner be liable for, or subject to, the debts,
contracts, liabilities, engagements, or torts of any such person, nor shall it
be subject to attachment or legal process for or against such person, and the
same shall not be recognized by the Trustee, except to such extent as may be
required by law.

(b)    Subsection (a) shall not apply to a “qualified domestic relations order”
defined in Code Section 414(p), and those other domestic relations orders
permitted to be so treated by the Administrator under the provisions of the
Retirement Equity Act of 1984. The Administrator shall establish a written
procedure to determine the qualified status of domestic relations orders and to

 

54



--------------------------------------------------------------------------------

administer distributions under such qualified orders. Further, to the extent
provided under a “qualified domestic relations order,” a former spouse of a
Participant shall be treated as the spouse or surviving spouse for all purposes
under the Plan.

(c)    Subsection (a) shall not apply to an offset to a Participant’s accrued
benefit against an amount that the Participant is ordered or required to pay the
Plan with respect to a judgment, order, or decree issued, or a settlement
entered into, on or after August 5, 1997, in accordance with Code Sections
401(a)(13)(C)and(D).

 

11.3 CONSTRUCTION OF PLAN

This Plan and Trust shall be construed and enforced according to the Code, the
Act and the laws of the State of Florida, other than its laws respecting choice
of law, to the extent not pre-empted by the Act.

 

11.4 GENDER AND NUMBER

Wherever any words are used herein in the masculine, feminine or neuter gender,
they shall be construed as though they were also used in another gender in all
cases where they would so apply, and whenever any words are used herein in the
singular or plural form, they shall be construed as though they were also used
in the other form in all cases where they would so apply.

 

11.5 LEGAL ACTION

In the event any claim, suit, or proceeding is brought regarding the Trust
and/or Plan established hereunder to which the Trustee, the Employer or the
Administrator may be a party, and such claim, suit, or proceeding is resolved in
favor of the Trustee, the Employer or the Administrator, they shall be entitled
to be reimbursed from the Trust Fund for any and all costs, attorney’s fees, and
other expenses pertaining thereto incurred by them for which they shall have
become liable.

 

11.6 PROHIBITION AGAINST DIVERSION OF FUNDS

(a)    Except as provided below and otherwise specifically permitted by law, it
shall be impossible by operation of the Plan or of the Trust, by termination of
either, by power of revocation or amendment, by the happening of any
contingency, by collateral arrangement or by any other means, for any part of
the corpus or income of any Trust Fund maintained pursuant to the Plan or any
funds contributed thereto to be used for, or diverted to, purposes other than
the exclusive benefit of Participants, Former Participants, or their
Beneficiaries.

(b)    In the event the Employer shall make an excessive contribution under a
mistake of fact pursuant to Act Section 403(c)(2)(A), the Employer may demand
repayment of such excessive contribution at any time within one (1) year
following the time of payment and the Trustees shall return such amount to the
Employer within the one (1) year period. Earnings of the Plan attributable to
the contributions may not be returned to the Employer but any losses
attributable thereto must reduce the amount so returned.

(c)    Except for Sections 3.5, 3.6, and 4.1(b), any contribution by the
Employer to the Trust Fund is conditioned upon the deductibility of the

 

55



--------------------------------------------------------------------------------

contribution by the Employer under the Code and, to the extent any such
deduction is disallowed, the Employer may, within one (1) year following the
final determination of the disallowance, whether by agreement with the Internal
Revenue Service or by final decision of a competent jurisdiction, demand
repayment of such disallowed contribution and the Trustee shall return such
contribution within one (1) year following the disallowance. Earnings of the
Plan attributable to the contribution may not be returned to the Employer, but
any losses attributable thereto must reduce the amount so returned.

 

11.7 EMPLOYER’S AND TRUSTEE’S PROTECTIVE CLAUSE

The Employer, Administrator and Trustee, and their successors, shall not be
responsible for the validity of any Contract issued hereunder or for the failure
on the part of the insurer to make payments provided by any such Contract, or
for the action of any person which may delay payment or render a Contract null
and void or unenforceable in whole or in part.

 

11.8 INSURER’S PROTECTIVE CLAUSE

Except as otherwise agreed upon in writing between the Employer and the insurer,
an insurer which issues any Contracts hereunder shall not have any
responsibility for the validity of this Plan or for the tax or legal aspects of
this Plan. The insurer shall be protected and held harmless in acting in
accordance with any written direction of the Trustee, and shall have no duty to
see to the application of any funds paid to the Trustee, nor be required to
question any actions directed by the Trustee. Regardless of any provision of
this Plan, the insurer shall not be required to take or permit any action or
allow any benefit or privilege contrary to the terms of any Contract which it
issues hereunder, or the rules of the insurer.

 

11.9 RECEIPT AND RELEASE FOR PAYMENTS

Any payment to any Participant, the Participant’s legal representative,
Beneficiary, or to any guardian or committee appointed for such Participant or
Beneficiary in accordance with the provisions of the Plan, shall, to the extent
thereof, be in full satisfaction of all claims hereunder against the Trustee and
the Employer, either of whom may require such Participant, legal representative,
Beneficiary, guardian or committee, as a condition precedent to such payment, to
execute a receipt and release thereof in such form as shall be determined by the
Trustee or Employer.

 

11.10 ACTION BY THE EMPLOYER

Whenever the Employer under the terms of the Plan is permitted or required to do
or perform any act or matter or thing, it shall be done and performed by a
person duly authorized by its legally constituted authority.

 

11.11 NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY

The “named Fiduciaries” of this Plan are (1) the Employer, (2) the Administrator
and (3) the Trustee, and (4) any Investment Manager appointed hereunder. The
named Fiduciaries shall have only those specific powers, duties,
responsibilities, and obligations as are specifically given them under the Plan
including, but not limited to, any agreement allocating or delegating their
responsibilities, the terms of which are incorporated herein by reference. In
general, the Employer shall have the sole responsibility for making the
contributions provided for under Section 4.1; and shall have the authority to
appoint and remove the Trustee and the Administrator; to formulate the Plan’s
“funding policy and method”; and to amend or terminate, in whole or in part, the
Plan. The Administrator shall have the sole responsibility for the

 

56



--------------------------------------------------------------------------------

administration of the Plan, including, but not limited to, the items specified
in Article II of the Plan, as the same may be allocated or delegated thereunder.
The Trustee shall have the sole responsibility of management of the assets held
under the Trust, except to the extent directed pursuant to Article II or with
respect to those assets, the management of which has been assigned to an
Investment Manager, who shall be solely responsible for the management of the
assets assigned to it, all as specifically provided in the Plan. Each named
Fiduciary warrants that any directions given, information furnished, or action
taken by it shall be in accordance with the provisions of the Plan, authorizing
or providing for such direction, information or action. Furthermore, each named
Fiduciary may rely upon any such direction, information or action of another
named Fiduciary as being proper under the Plan, and is not required under the
Plan to inquire into the propriety of any such direction, information or action.
It is intended under the Plan that each named Fiduciary shall be responsible for
the proper exercise of its own powers, duties, responsibilities and obligations
under the Plan as specified or allocated herein. No named Fiduciary shall
guarantee the Trust Fund in any manner against investment loss or depreciation
in asset value. Any person or group may serve in more than one Fiduciary
capacity.

 

11.12 HEADINGS

The headings and subheadings of this Plan have been inserted for convenience of
reference and are to be ignored in any construction of the provisions hereof.

 

11.13 APPROVAL BY INTERNAL REVENUE SERVICE

Notwithstanding anything herein to the contrary, if, pursuant to an application
for qualification filed by or on behalf of the Plan by the time prescribed by
law for filing the Employer’s return for the taxable year in which the Plan is
adopted, or such later date that the Secretary of the Treasury may prescribe,
the Commissioner of Internal Revenue Service or the Commissioner’s delegate
should determine that the Plan does not initially qualify as a tax-exempt plan
under Code Sections 401 and 501, and such determination is not contested, or if
contested, is finally upheld, then if the Plan is a new plan, it shall be void
ab initio and all amounts contributed to the Plan by the Employer, less expenses
paid, shall be returned within one (1) year and the Plan shall terminate, and
the Trustee shall be discharged from all further obligations. If the
disqualification relates to an amended plan, then the Plan shall operate as if
it had not been amended.

 

11.14 UNIFORMITY

All provisions of this Plan shall be interpreted and applied in a uniform,
nondiscriminatory manner. In the event of any conflict between the terms of this
Plan and any Contract purchased hereunder, the Plan provisions shall control.

 

11.15 SECURITIES AND EXCHANGE COMMISSION APPROVAL

The Employer may request an interpretative letter from the Securities and
Exchange Commission stating that the transfers of Company Stock contemplated
hereunder do not involve transactions requiring a registration of such Company
Stock under the Securities Act of 1933. In the event that a favorable
interpretative letter is not obtained, the Employer reserves the right to amend
the Plan and Trust retroactively to their Effective Dates in order to obtain a
favorable interpretative letter or to terminate the Plan.

 

57



--------------------------------------------------------------------------------

ARTICLE XII

PARTICIPATING EMPLOYERS

 

12.1 ADOPTION BY OTHER EMPLOYERS

Notwithstanding anything herein to the contrary, with the consent of the
Employer and Trustee, any other corporation or entity, whether an affiliate or
subsidiary or not, may adopt this Plan and all of the provisions hereof, and
participate herein and be known as a Participating Employer, by a properly
executed document evidencing said intent and will of such Participating
Employer.

 

12.2 REQUIREMENTS OF PARTICIPATING EMPLOYERS

(a)    Each such Participating Employer shall be required to use the same
Trustee as provided in this Plan.

(b)    The Trustee may, but shall not be required to, commingle, hold and invest
as one Trust Fund all contributions made by Participating Employers, as well as
all increments thereof.

(c)    Any expenses of the Plan which are to be paid by the Employer or borne by
the Trust Fund shall be paid by each Participating Employer in the same
proportion that the total amount standing to the credit of all Participants
employed by such Employer bears to the total standing to the credit of all
Participants.

 

12.3 DESIGNATION OF AGENT

Each Participating Employer shall be deemed to be a party to this Plan;
provided, however, that with respect to all of its relations with the Trustee
and Administrator for the purpose of this Plan, each Participating Employer
shall be deemed to have designated irrevocably the Employer as its agent. Unless
the context of the Plan clearly indicates the contrary, the word “Employer”
shall be deemed to include each Participating Employer as related to its
adoption of the Plan.

 

12.4 EMPLOYEE TRANSFERS

In the event an Employee is transferred between Participating Employers,
accumulated service and eligibility shall be carried with the Employee involved.
No such transfer shall effect a termination of employment hereunder, and the
Participating Employer to which the Employee is transferred shall thereupon
become obligated hereunder with respect to such Employee in the same manner as
was the Participating Employer from whom the Employee was transferred.

 

12.5 PARTICIPATING EMPLOYER CONTRIBUTION AND FORFEITURES

Any contribution or Forfeiture subject to allocation during each Plan Year shall
be allocated only among those Participants of the Employer or Participating
Employer making the contribution or by which the forfeiting Participant was
employed. However, if the contribution is made, or the forfeiting Participant
was employed, by an Affiliated Employer, in which event such contribution or
Forfeiture shall be allocated among all Participants of all Participating
Employers who are Affiliated Employers in accordance with the provisions of this
Plan. On the basis of the information furnished by the Administrator, the
Trustee may keep separate books and records concerning the affairs of each
Participating Employer hereunder and as to the accounts and

 

58



--------------------------------------------------------------------------------

credits of the Employees of each Participating Employer. The Trustee may, but
need not, register Contracts so as to evidence that a particular Participating
Employer is the interested Employer hereunder, but in the event of an Employee
transfer from one Participating Employer to another, the employing Participating
Employer shall immediately notify the Trustee thereof.

 

12.6 AMENDMENT

Amendment of this Plan by the Employer at any time when there shall be a
Participating Employer hereunder shall only be by the written action of each and
every Participating Employer and with the consent of the Trustee where such
consent is necessary in accordance with the terms of this Plan.

 

12.7 DISCONTINUANCE OF PARTICIPATION

Any Participating Employer shall be permitted to discontinue or revoke its
participation in the Plan at any time. At the time of any such discontinuance or
revocation, satisfactory evidence thereof and of any applicable conditions
imposed shall be delivered to the Trustee. The Trustee shall thereafter
transfer, deliver and assign Contracts and other Trust Fund assets allocable to
the Participants of such Participating Employer to such new trustee as shall
have been designated by such Participating Employer, in the event that it has
established a separate qualified retirement plan for its Employees provided,
however, that no such transfer shall be made if the result is the elimination or
reduction of any “Section 411(d)(6) protected benefits” as described in
Section 9.1(c). If no successor is designated, the Trustee shall retain such
assets for the Employees of said Participating Employer pursuant to the
provisions of Article VII hereof. In no such event shall any part of the corpus
or income of the Trust as it relates to such Participating Employer be used for
or diverted for purposes other than for the exclusive benefit of the Employees
of such Participating Employer.

 

12.8 ADMINISTRATOR’S AUTHORITY

The Administrator shall have authority to make any and all necessary rules or
regulations, binding upon all Participating Employers and all Participants, to
effectuate the purpose of this Article.

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Plan has been executed the day and year first above
written.

 

Federal Trust Corporation By  

LOGO [g98742img001pg60.jpg]

  EMPLOYER

LOGO [g98742img002pg60.jpg]

TRUSTEE

 

60



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMENDMENT OF THE PLAN FOR EGTRRA

AMENDMENT NUMBER ONE TO

EMPLOYEE STOCK OWNERSHIP PLAN FOR

FEDERAL TRUST CORPORATION AND ITS SUBSIDIARIES



--------------------------------------------------------------------------------

AMENDMENT OF THE PLAN FOR EGTRRA

AMENDMENT NUMBER ONE TO

EMPLOYEE STOCK OWNERSHIP PLAN FOR

FEDERAL TRUST CORPORATION AND ITS SUBSIDIARIES

BY THIS AGREEMENT, Employee Stock Ownership Plan for Federal Trust Corporation
and Its Subsidiaries (herein referred to as the Plan) is hereby amended as
follows:

ARTICLE I

PREAMBLE

1.1    Adoption and effective date of amendment. This amendment of the Plan is
adopted to reflect certain provisions of the Economic Growth and Tax Relief
Reconciliation Act of 2001 (    EGTRRA    ). This amendment is intended as good
faith compliance with the requirements of EGTRRA and is to be construed in
accordance with EGTRRA and guidance issued thereunder. Except as otherwise
provided, this amendment shall be effective as of the first day of the first
Plan Year beginning after December 31, 2001.

1.2    Supersession of inconsistent provisions. This amendment shall supersede
the provisions of the Plan to the extent those provisions are inconsistent with
the provisions of this amendment.

ARTICLE II

LIMITATIONS ON CONTRIBUTIONS

2.1    Effective date. This Article shall be effective for “limitation years”
beginning after December 31, 2001.

2.2    Maximum annual addition. The “annual addition” that may be contributed or
allocated to a Participant’s account under the Plan for any “limitation year”
shall not exceed the lesser of:

(a)    $40,000, as adjusted for increases in the cost-of-living under Code
Section 415(d), or

(b)    one-hundred percent (100%) of the Participant’s “415 Compensation” for
the “limitation year.”

The “415 Compensation” limit referred to in (b) shall not apply to any
contribution for medical benefits after separation from service (within the
meaning of Code Section 401(h) or Code Section 419A(f)(2)) which is otherwise
treated as an “annual addition.”

ARTICLE III

INCREASE IN COMPENSATION LIMIT

The annual Compensation of each Participant taken into account in determining
allocations for any Plan Year beginning after December 31, 2001, shall not
exceed $200,000, as adjusted for cost-of-living increases in accordance with
Code Section 401(a)(17)(B).

ARTICLE IV

MODIFICATION OF TOP-HEAVY RULES

4.1    Effective date. This Article shall apply for purposes of determining
whether the Plan is a top-heavy plan under Code Section 416(g) for Plan Years
beginning after December 31,2001,

 

1



--------------------------------------------------------------------------------

and whether the Plan satisfies the minimum benefits requirements of Code
Section 416(c) for such years. This Article amends Article X of the Plan.

 

4.2 Determination of top-heavy status.

(a)    Key employee. Key employee means any Employee or former Employee
(including any deceased Employee) who at any time during the Plan Year that
includes the determination date was an officer of the Employer having “415
Compensation” greater than $130,000 (as adjusted under Code Section 416(i)(1)
for Plan Years beginning after December 31, 2002), a 5-percent owner of the
Employer, or a 1-percent owner of the Employer having “415 Compensation” of more
than $150,000. The determination of who is a key employee will be made in
accordance with Code Section 416(i)(1) and the applicable regulations and other
guidance of general applicability issued thereunder.

(b)    Determination of present values and amounts. This section (b) shall apply
for purposes of determining the present values of accrued benefits and the
amounts of account balances of Employees as of the determination date.

(1)    Distributions during year ending on the determination date. The present
values of accrued benefits and the amounts of account balances of an Employee as
of the determination date shall be increased by the distributions made with
respect to the Employee under the Plan and any plan aggregated with the Plan
under Code Section 416(g)(2) during the 1-year period ending on the
determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Code Section 416(g)(2)(A)(i). In the case of a
distribution made for a reason other than separation from service, death, or
disability, this provision shall be applied by substituting 5-year period for
1-year period.

(2)    Employees not performing services during year ending on the determination
date. The accrued benefits and accounts of any individual who has not performed
services for the Employer during the 1-year period ending on the determination
date shall not be taken into account.

4.3    Minimum benefits. Employer matching contributions shall be taken into
account for purposes of satisfying the minimum contribution requirements of Code
Section 416(c)(2) and the Plan. The preceding sentence shall apply with respect
to matching contributions under the Plan or, if the Plan provides that the
minimum contribution requirement shall be met in another plan, such other plan.
Employer matching contributions that are used to satisfy the minimum
contribution requirements shall be treated as matching contributions for
purposes of the actual contribution percentage test and other requirements of
Code Section 401(m).

ARTICLE V

DIRECT ROLLOVERS OF PLAN DISTRIBUTIONS

5.1    Effective date. This Article shall apply to distributions made after
December 31, 2001.

5.2    Modification of definition of eligible retirement plan. For purposes of
the direct rollover provisions in Section 8.12 p.49 of the Plan, an eligible
retirement plan shall also mean an annuity contract described in Code
Section 403(b) and an eligible plan under Code Section 457(b) which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately

 

2



--------------------------------------------------------------------------------

account for amounts transferred into such plan from this Plan. The definition of
eligible retirement plan shall also apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the alternate payee
under a qualified domestic relation order, as defined in Code Section 414(p).

ARTICLE VI

ROLLOVERS FROM OTHER PLANS

The Administrator, operationally and on a nondiscriminatory basis, may limit the
source of rollover contributions that may be accepted by this Plan.

ARTICLE VII

ROLLOVERS DISREGARDED IN INVOLUNTARY CASH-OUTS

7.1    Applicability and effective date. This Article applies to rollover
contributions and involuntary cash-outs, and shall be effective with respect to
distributions made on and after with respect to Participants who separate from
service on or after January 1, 2002.

7.2    Rollovers disregarded in determining value of account balance for
involuntary distributions. For purposes of Section 7.4(a) p.32 of the Plan, the
value of a Participant’s nonforfeitable account balance shall be determined
without regard to that portion of the account balance that is attributable to
rollover contributions (and earnings allocable thereto) within the meaning of
Code Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16). If
the value of the Participant’s nonforfeitable account balance as so determined
is $5,000 or less, the Plan shall immediately distribute the Participant’s
entire nonforfeitable account balance.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed this 31st day of December,
2001.

 

Federal Trust Corporation By  

LOGO [g98742img001pg4.jpg]

  EMPLOYER

LOGO [g98742img002pg4.jpg]

TRUSTEE

 

4



--------------------------------------------------------------------------------

Employee Stock Ownership Plan for Federal Trust Corporation and Its Subsidiaries

GOOD FAITH

MANDATORY DISTRIBUTION AMENDMENT

(Code Section 401(a)(31)(B))

ARTICLE I

APPLICATION OF AMENDMENT

 

1.1 Effective Date. The provisions of this Amendment will apply with respect to
distributions made on or after March 28, 2005.

 

1.2 Precedence. This Amendment supersedes any inconsistent provision of the
Plan.

ARTICLE II

DEFAULT PROVISION: AUTOMATIC ROLLOVER

OF AMOUNTS OVER $1,000

Unless the Employer otherwise elects in Article III of this Amendment, the
provisions of the Plan concerning mandatory distributions of amounts not
exceeding $5,000 are amended as follows:

In the event of a mandatory distribution greater than $1,000 that is made in
accordance with the provisions of the Plan providing for an automatic
distribution to a Participant without the Participant’s consent, if the
Participant does not elect to have such distribution paid directly to an
“eligible retirement plan” specified by the Participant in a direct rollover (in
accordance with the direct rollover provisions of the Plan) or to receive the
distribution directly, then the Administrator shall pay the distribution in a
direct rollover to an individual retirement plan designated by the
Administrator.

ARTICLE III

EMPLOYER’S ALTERNATIVE ELECTIONS

 

3.1    (X)    In lieu of the default provision in Article II of this Amendment,
the provisions of the Plan that provide for the involuntary distribution of
vested accrued benefits of $5,000 or less, are modified as follows:

Reduction of $5,000 threshold to $1,000. The $5,000 threshold in such provisions
is reduced to $1,000 and the value of the Participant’s interest in the Plan for
such purpose shall include any rollover contributions (and earnings thereon)
within the meaning of Code Sections 402(c), 403(a)(4), 403(b)(8),
408(d)(3)(A)(ii), and 457(e)(l6).



--------------------------------------------------------------------------------

This Good Faith Mandatory Distribution Amendment is executed as follows:

Name of Plan:

Employee Stock Ownership Plan for Federal Trust Corporation and Its Subsidiaries

Name of Employer:

Federal Trust Corporation

 

By:      

LOGO [g98742img001pg77.jpg]

EMPLOYER       12-31-05    DATE       Name of Participating Employer:   

 

By:      

 

   PARTICIPATING EMPLOYER   

 

   DATE       Name of Participating Employer:   

 

By:      

 

PARTICIPATING EMPLOYER   

 

   DATE      



--------------------------------------------------------------------------------

Amendment for the Final 415 Regulations

For

Employee Stock Ownership Plan for Federal

Trust Corporation and Its Subsidiaries

ARTICLE I

PREAMBLE

 

1.1 Effective date of Amendment. This Amendment is effective for limitation
years and plan years beginning on or after July 1, 2007, except as otherwise
provided herein.

 

1.2 Superseding of inconsistent provisions. This Amendment supersedes the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this Amendment.

 

1.3 Construction. Except as otherwise provided in this Amendment, any reference
to “Section” in this Amendment refers only to sections within this Amendment,
and is not a reference to the Plan. The Article and Section numbering in this
Amendment is solely for purposes of this Amendment, and does not relate to any
Plan article, section or other numbering designations.

 

1.4 Effect of restatement of Plan. If the Employer restates the Plan, then this
Amendment shall remain in effect after such restatement unless the provisions in
this Amendment are restated or otherwise become obsolete (e.g., if the Plan is
restated onto a plan document which incorporates the final Code §415 Regulation
provisions).

ARTICLE II

FINAL SECTION 415 REGULATIONS

 

2.1 Effective date. The provisions of this Article II shall apply to limitation
years beginning on and after July 1, 2007.

 

2.2 415 Compensation paid after severance from employment. 415 Compensation
shall be adjusted for the following types of compensation paid after a
Participant’s severance from employment with the Employer maintaining the Plan
(or any other entity that is treated as the Employer pursuant to Code § 4l4(b),
(c), (m) or (o)). However, amounts described in subsections (a) and (b) below
may only be included in 415 Compensation to the extent such amounts are paid by
the later of 2 1/2 months after severance from employment or by the end of the
limitation year that includes the date of such severance from employment. Any
other payment of compensation paid after severance of employment that is not
described in the following types of compensation is not considered 415
Compensation within the meaning of Code § 415(c)(3), even if payment is made
within the time period specified above.

(a)    Regular pay. 415 Compensation shall include regular pay after severance
of employment if:

(1)    The payment is regular compensation for services during the participant’s
regular working hours, or compensation for services outside the participant’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments; and

(2)    The payment would have been paid to the participant prior to a severance
from employment if the participant had continued in employment with the
Employer.

(b)    Leave cashouts and deferred compensation. Leave cashouts shall be
included in 415 Compensation if those amounts would have been included in the
definition of 415 Compensation if they were paid prior to the participant’s
severance from employment, and the amounts are payment for unused accrued bona
fide sick, vacation, or other leave, but only if the participant would have been
able to use the leave if employment had continued. In addition, deferred
compensation shall be included in 415 Compensation if the compensation would
have been included in the definition of 415 Compensation if it had been paid
prior to the participant’s severance from employment, and the compensation is
received pursuant to a nonqualified unfunded deferred compensation plan, but
only if the payment would have been paid at the same time if the participant had
continued in employment with the Employer and only to the extent that the
payment is includible in the participant’s gross income,

(c)    Salary continuation payments for military service participants. 415
Compensation does not include payments to an individual who does not currently
perform services for the Employer by reason of qualified military service (as
that term is used in Code § 414(u)(l)) to the extent those payments do not
exceed the amounts the individual would have received if the individual had
continued to perform services for the Employer rather than entering qualified
military service.

(d)    Salary continuation payments for disabled Participants. 415 Compensation
does not include compensation paid to a participant who is permanently and
totally disabled (as defined in Code § 22(e)(3)).

 

2.3

Administrative delay (“the first few weeks”) rule. 415 Compensation for a
limitation year shall not include amounts earned but not paid during the
limitation year solely because of the timing of pay periods and pay dates.
However, 415 Compensation for a limitation year shall include amounts earned but
not paid during the limitation year solely because of the timing of pay periods
and pay dates, provided the amounts are paid during the first few weeks of the
next limitation year, the amounts are included on a



--------------------------------------------------------------------------------

 

uniform and consistent basis with respect to all similarly situated
participants, and no compensation is included in more than one limitation year.

 

2.4 Inclusion of certain nonqualified deferred compensation amounts. If the
Plan’s definition of Compensation for purposes of Code § 415 is the definition
in Regulation Section 1.415(c)-2(b) (Regulation Section 1.415-2(d)(2) under the
Regulations in effect for limitation years beginning prior to July 1, 2007) and
the simplified compensation definition of Regulation 1.415(c)-2(d)(2)
(Regulation Section 1.415-2(d)(10) under the Regulations in effect for
limitation years prior to July 1, 2007) is not used, then 415 Compensation shall
include amounts that are includible in the gross income of a Participant under
the rules of Code § 409A or Code § 457(f)(l)(A) or because the amounts are
constructively received by the Participant. [Note if the Plan’s definition of
Compensation is W-2 wages or wages for withholding purposes, then these amounts
are already include in Compensation,]

 

2.5 Definition of annual additions. The Plan’s definition of “annual additions”
is modified as follows:

(a)    Restorative payments. Annual additions for purposes of Code § 415 shall
not include restorative payments. A restorative payment is a payment made to
restore losses to a Plan resulting from actions by a fiduciary for which there
is reasonable risk of liability for breach of a fiduciary duty under ERISA or
under other applicable federal or state law, where participants who are
similarly situated are treated similarly with respect to the payments.
Generally, payments are restorative payments only if the payments are made in
order to restore some or all of the plan’s losses due to an action (or a failure
to act) that creates a reasonable risk of liability for such a breach of
fiduciary duty (other than a breach of fiduciary duty arising from failure to
remit contributions to the Plan). This includes payments to a plan made pursuant
to a Department of Labor order, the Department of Labor’s Voluntary Fiduciary
Correction Program, or a court-approved settlement, to restore losses to a
qualified defined contribution plan on account of the breach of fiduciary duty
(other than a breach of fiduciary duty arising from failure to remit
contributions to the Plan). Payments made to the Plan to make up for losses due
merely to market fluctuations and other payments that are not made on account of
a reasonable risk of liability for breach of a fiduciary duty under ERISA are
not restorative payments and generally constitute contributions that are
considered annual additions.

(b)    Other Amounts. Annual additions for purposes of Code § 415 shall not
include: (1) The direct transfer of a benefit or employee contributions from a
qualified plan to this Plan; (2) Rollover contributions (as described in Code §§
401(a)(31), 402(c)(l), 403(a)(4), 403(b)(8), 408(d)(3), and 457(e)(16));
(3) Repayments of loans made to a participant from the Plan; and (4) Repayments
of amounts described in Code § 41l(a)(7)(B) (in accordance with Code §
41l(a)(7)(C)) and Code § 41l(a)(3)(D) or repayment of contributions to a
governmental plan (as defined in Code § 414(d)) as described in Code §
415(k)(3), as well as Employer restorations of benefits that are required
pursuant to such repayments.

(c)    Date of tax-exempt Employer contributions. Notwithstanding anything in
the Plan to the contrary, in the case of an Employer that is exempt from Federal
income tax (including a governmental employer), Employer contributions are
treated as credited to a participant’s account for a particular limitation year
only if the contributions are actually made to the plan no later than the 15th
day of the tenth calendar month following the end of the calendar year or fiscal
year (as applicable, depending on the basis on which the employer keeps its
books) with or within which the particular limitation year ends.

 

2.6 Change of limitation year. The limitation year may only be changed by a Plan
amendment. Furthermore, if the Plan is terminated effective as of a date other
than the last day of the Plan’s limitation year, then the Plan is treated as if
the Plan had been amended to change its limitation year.

 

2.7 Excess Annual Additions. Notwithstanding any provision of the Plan to the
contrary, if the annual additions (within the meaning of Code § 415) are
exceeded for any participant, then the Plan may only correct such excess in
accordance with the Employee Plans Compliance Resolution System (EPCRS) as set
forth in Revenue Procedure 2006-27 or any superseding guidance, including, but
not limited to, the preamble of the final §415 regulations.

 

2.8 Aggregation and Disaggregation of Plans.

(a)    For purposes of applying the limitations of Code § 415, all defined
contribution plans (without regard to whether a plan has been terminated) ever
maintained by the Employer (or a “predecessor employer”) under which the
participant receives annual additions are treated as one defined contribution
plan. The “Employer” means the Employer that adopts this Plan and all members of
a controlled group or an affiliated service group that includes the Employer
(within the meaning of Code §§ 414(b), (c), (m) or (o)), except that for
purposes of this Section, the determination shall be made by applying Code §
415(h), and shall take into account tax-exempt organizations under Regulation
Section 1.414(c)-5, as modified by Regulation Section 1.415(a)-l(f)(l). For
purposes of this Section:

(1)        A former Employer is a “predecessor employer” with respect to a
participant in a plan maintained by an Employer if the Employer maintains a plan
under which the participant had accrued a benefit while performing services for
the former Employer, but only if that benefit is provided under the plan
maintained by the Employer. For this purpose, the formerly affiliated plan rules
in Regulation Section 1.415(f)-l(b)(2) apply as if the Employer and predecessor
Employer constituted a single employer under the rules described in Regulation
Section 1.415(a)-1(f)(1) and (2) immediately prior to the cessation of
affiliation (and as if they constituted two, unrelated employers under the rules
described in Regulation Section 1.415(a)-l(f)(l) and (2) immediately after the
cessation of affiliation) and cessation of affiliation was the event that gives
rise to the predecessor employer relationship, such as a transfer of benefits or
plan sponsorship.



--------------------------------------------------------------------------------

(2)        With respect to an Employer of a participant, a former entity that
antedates the Employer is a “predecessor employer” with respect to the
participant if, under the facts and circumstances, the employer constitutes a
continuation of all or a portion of the trade or business of the former entity.

(b)    Break-up of an affiliate employer or an affiliated service group. For
purposes of aggregating plans for Code § 415, a “formerly affiliated plan” of an
employer is taken into account for purposes of applying the Code § 415
limitations to the employer, but the formerly affiliated plan is treated as if
it had terminated immediately prior to the “cessation of affiliation.” For
purposes of this paragraph, a “formerly affiliated plan” of an employer is a
plan that, immediately prior to the cessation of affiliation, was actually
maintained by one or more of the entities that constitute the employer (as
determined under the employer affiliation rules described in Regulation
Section 1.415(a)-l(f)(l) and (2)), and immediately after the cessation of
affiliation, is not actually maintained by any of the entities that constitute
the employer (as determined under the employer affiliation rules described in
Regulation Section 1.4l5(a)-l(f)(l) and (2)). For purposes of this paragraph, a
“cessation of affiliation” means the event that causes an entity to no longer be
aggregated with one or more other entities as a single employer under the
employer affiliation rules described in Regulation Section l.415(a)-l(f)(l) and
(2) (such as the sale of a subsidiary outside a controlled group), or that
causes a plan to not actually be maintained by any of the entities that
constitute the employer under the employer affiliation rules of Regulation
Section 1.415(a)- l(f)(l) and (2) (such as a transfer of plan sponsorship
outside of a controlled group).

(c)    Midyear Aggregation. Two or more defined contribution plans that are not
required to be aggregated pursuant to Code § 415(f) and the Regulations
thereunder as of the first day of a limitation year do not fail to satisfy the
requirements of Code § 415 with respect to a participant for the limitation year
merely because they are aggregated later in that limitation year, provided that
no annual additions are credited to the participant’s account after the date on
which the plans are required to be aggregated.

ARTICLE III

PLAN COMPENSATION

 

3.1 Compensation limit. Notwithstanding Amendment Section 3.2, if the Plan is a
401(k) plan, then participants may not make elective deferrals with respect to
amounts that are not 415 Compensation. However, for this purpose, 415
Compensation is not limited to the annual compensation limit of Code §
401(a)(17).

 

3.2 Compensation paid after severance from employment. Compensation for purposes
of allocations (hereinafter referred to as Plan Compensation) shall be adjusted
in the same manner as 415 Compensation pursuant to Article II of this Amendment,
except in applying Article II, the term “limitation year” shall be replaced with
the term “plan year” and the term “415 Compensation” shall be replaced with the
term “Plan Compensation.”

 

3.3 Option to apply Plan Compensation provisions early. The provisions of this
Article shall apply for Plan Years beginning on and after July 1, 2007.

This amendment has been executed this 31st day of December, 2007.

Name of Plan: Employee Stock Ownership Plan for Federal Trust Corporation and
Its Subsidiaries

 

Name of Employer: Federal Trust Corporation By:  

LOGO [g98742image1pg73.jpg]

  EMPLOYER  

LOGO [g98742image2pg73.jpg]

  EMPLOYER  

 

  EMPLOYER



--------------------------------------------------------------------------------

CERTIFICATE OF ADOPTING RESOLUTION

The undersigned authorized representative of Federal Trust Corporation (the
Employer) hereby certifies that the following resolutions were duly adopted by
Employer on December 31, 2007, and that such resolutions have not been modified
or rescinded as of the date hereof;

RESOLVED, the Amendment to the Employee Stock Ownership Plan for Federal Trust
Corporation and Its Subsidiaries (the Amendment) generally effective for
limitation years beginning on or after July 1, 2007, is hereby approved and
adopted and that an authorized representative of the Employer is hereby
authorized and directed to execute and deliver to the Administrator of the Plan
one or more counterparts of the amendment.

The undersigned further certifies that attached hereto is a copy of the
Amendment approved and adopted in the foregoing resolution.

 

Date:   December 31, 2007 Signed:  

LOGO [g98742image1pg74.jpg]

    Dennis T. Ward President / CEO

[print name/title]

     LOGO [g98742img2_pg74.jpg]

[print name/title]

    Gregory E. Smith EVP / CFO

[print name/title]



--------------------------------------------------------------------------------

SUMMARY OF MATERIAL MODIFICATIONS

for the

Employee Stock Ownership Plan for Federal

Trust Corporation and Its Subsidiaries

(1)  General. This is a Summary of Material Modifications regarding the Employee
Stock Ownership Plan for Federal Trust Corporation and Its Subsidiaries
(“Plan”). This Summary of Material Modifications supplements and amends the
Summary Plan Description previously provided to you. You should retain this
document with your copy of the SPD.

(2)  Identification of Employer. The legal name, address and Federal Employer
identification number of the Employer are:

Federal Trust Corporation

P.O. Box 1867

Sanford, Florida 32772

EIN: 59-2935028

(3)  Description of Modifications. The Employer has amended the plan’s
definition of compensation for allocations to your account effective as of the
first plan year beginning on or after July 1, 2007 [if applicable, enter
alternative effective date] to (select all that apply):

 

  [    ] Exclude all Compensation paid after you terminate employment with the
Employer.

 

  [X] Include the following amounts (to the extent they would otherwise be taken
into account under the Plan’s definition of Compensation) that are paid after
you terminate employment with the Employer, provided the payments are made
within the later of 2 1/2 months after you terminate employment or the end of
the year that includes the date of the your termination of employment. Any other
payment that is made after termination of employment is not treated as
Compensation.

 

  [X] Include compensation for services performed during your regular working
hours, or compensation for services outside your regular working hours (such as
overtime or shift differential), commissions, bonuses, or other similar
payments; and payments that would have been made to you had you continued
employment.

 

  [X] Include amounts paid for unused accrued bona fide sick, vacation or other
leave, if such amounts would have been included in Compensation had they been
paid prior to your termination of employment and you would have been able to use
the leave if employment had continued. In addition, Compensation will also
include nonqualified unfunded deferred Compensation if the payment is includible
in gross income and would have been paid to you had you continued employment.

 

  [    ] Including amounts paid to you if you do not currently perform services
for the Employer by reason of qualified military service, provided the payments
do not exceed the amounts you would had have received had you remained employed,

 

  [    ] Including amounts paid to you if you are permanently and totally
disabled (as defined in the Internal Revenue Code) provided:

 

  [    ] You are not a highly compensated employee (within the meaning of the
Internal Revenue Code).

  [    ] The payments do not continue beyond the following period
                    .